Confidential Trade Secret Information — Subject to Restricted Procedures



Exhibit 10(c)25
Georgia Power Company has requested confidential treatment for certain portions
of this document pursuant to an application for confidential treatment sent to
the Securities and Exchange Commission. Georgia Power Company has omitted such
portions from this filing and filed them separately with the Securities and
Exchange Commission. Such omissions are designated as "[***]."


AMENDMENT NO. 7
TO
ENGINEERING, PROCUREMENT AND CONSTRUCTION
AGREEMENT
BETWEEN
GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT
FOR OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA, AND THE CITY OF DALTON,
GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER,
LIGHT AND SINKING FUND COMMISSIONERS, AS OWNERS
AND
A CONSORTIUM CONSISTING OF WESTINGHOUSE ELECTRIC
COMPANY LLC AND STONE & WEBSTER, INC., AS
CONTRACTOR
FOR
UNITS 3 & 4 AT THE VOGTLE ELECTRIC GENERATING PLANT
SITE
IN WAYNESBORO, GEORGIA
DATED AS OF APRIL 8, 2008




--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures




AMENDMENT NO. 7 TO
ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
This AMENDMENT NO. 7 (this “Amendment”) TO THE ENGINEERING, PROCUREMENT AND
CONSTRUCTION AGREEMENT, dated April 8, 2008, as amended (the “EPC Agreement”) by
and between GEORGIA POWER COMPANY, a Georgia corporation (“GPC”), acting for
itself and as agent for OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION), an electric membership corporation formed under the laws of the
State of Georgia, MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body
corporate and politic and an instrumentality of the State of Georgia, MEAG Power
SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and THE CITY OF DALTON,
GEORGIA, an incorporated municipality in the State of Georgia acting by and
through its Board of Water, Light and Sinking Fund Commissioners (hereinafter
referred to individually and collectively as “Owners”), and a consortium
consisting of WESTINGHOUSE ELECTRIC COMPANY LLC, a Delaware limited liability
company having a place of business in Monroeville, Pennsylvania
(“Westinghouse”), and CB&I STONE & WEBSTER, INC. a Louisiana corporation having
a place of business in Charlotte, North Carolina (“Stone & Webster”)
(hereinafter referred to collectively as a “Contractor”), is entered into as of
the 31st day of December, 2015. Owners and Contractor are individually referred
to herein as a “Party” and collectively referred to herein as the “Parties.”
RECITALS
WHEREAS, Owners and Contractor entered into the EPC Agreement, as of April 8,
2008, to provide for, among other things, the design, engineering, procurement,
installation, construction and technical support of start-up and testing of
equipment, materials and structures comprising the Facility;
WHEREAS, Contractor has submitted various notices of Change pursuant to the EPC
Agreement that remain unresolved, and various Claims and potential Claims are
pending under the EPC Agreement, including but not limited to those set forth in
the lawsuit in the United States District Court for the Southern District of
Georgia (Case No. 112-167) (the “Lawsuit”),and those claims, disputes and
specified commercial issues among the Parties as described in the form of Mutual
Release (Exhibit A to the Definitive Settlement Agreement);
WHEREAS, Westinghouse or one of its affiliates has acquired the issued and
outstanding stock of Stone & Webster, including Stone & Webster’s rights and
obligations under the EPC Agreement (the “Acquisition Transaction”);
WHEREAS, in settlement of the Lawsuit, Owners and Contractor are entering into
that certain Definitive Settlement Agreement dated as of December 31, 2015 (the
“Settlement Agreement”); and
WHEREAS, the Parties agree that, with the exception of the changes expressly
stated herein, this Amendment will not change the terms and conditions of the
EPC Agreement.

1    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, stipulate and
agree as follows:
ARTICLE I

AMENDMENTS TO EPC AGREEMENT


Section 1.1    The definitions set forth in Article 1 of the EPC Agreement are
hereby amended as follows:
(a)    The following new paragraph is hereby added to the end of the definition
of “Change in Law”:
Notwithstanding the foregoing definition of “Change in Law,” where the NRC is
the involved Government Authority, only (A) statutes that are duly enacted and
(B) final and official versions of NRC Regulations, Regulatory Guides, NUREGs,
Branch Technical Positions, Standard Review Plans, Interim Staff Guidance,
Bulletins, Orders, and written directives, and revisions thereto, in which NRC
acknowledges a new regulatory requirement or a change in an existing
requirement, and that are officially promulgated or issued subsequent to the
Settlement Effective Date, shall be considered a “Change in Law” under Article 9
of this Agreement and shall be specifically referred to herein as an “NRC Change
in Law”.
(b)    The definition of “Contract Price” is hereby deleted in its entirety and
replaced with the following:
“Contract Price” means the sum of the [***].
(c)    The definition of “Guaranteed Substantial Completion Date” is hereby
deleted in its entirety and replaced with the following:
“Guaranteed Substantial Completion Date” means June 30, 2019 for the First Unit
and June 30, 2020 for the Second Unit, as such dates may be extended pursuant to
a Change Order or otherwise pursuant to the terms hereof.
(d)    The following new definitions are hereby added alphabetically:
“Amount in Controversy” means the amount in controversy under an Individual
Claim, as agreed to by the Parties or determined by the DRB based on a
comparison of the Final Positions of the Owners and the Contractor with respect
thereto. Depending on the nature of the Claim, the Amount in Controversy may be
measured in money, days or both.
“Branch Technical Position” means a report prepared by NRC staff setting forth
recommendations or a method the staff considers acceptable for

2    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



performing analyses, calculations, or other technical evaluations that are used
to satisfy or to evaluate or demonstrate compliance with NRC regulatory
requirements. Each Branch Technical Position purports to be a Branch Technical
Position on its face or is identified by a number that includes the designator
BTP (e.g., BTP 8-n).
“Bulletin” means a document produced by the NRC that (i) requests licensee
actions and/or information to address significant issues regarding matters of
safety, security, safeguards, or environmental significance that have great
urgency, and (ii) requires a written response. Each Bulletin is identified by a
number that includes the designator BL and a reference to the year of issuance
(e.g., BL-15-nn).
“Claim” has the meaning set forth in Section 27.1.
“DRB” means the Dispute Resolution Board established pursuant to Article 27A.
“DRB Determination” means a written decision issued by the DRB on a Claim
submitted to it including any award contained in the decision. Except as set
forth in Section 27A.2(b), DRB Determinations shall not be admissible in
subsequent litigation or other dispute resolution proceedings.
“DRB Determined Non-Binding Claim” means a Claim pending before the DRB
(“Pending Claim”) which is determined by the DRB to be so substantially similar
or related to one or more Claims previously submitted to the DRB that the
Pending Claim, if brought at the same time as such previously-submitted
Claim(s), would have been aggregated by the DRB with such previously submitted
Claim(s) as part of an Individual Claim, and with respect to which the DRB
determines the Amount in Controversy for such Pending Claim and the Amounts in
Controversy for such previously submitted Claims collectively exceed [***].
“DRB Determined Strike-Eligible Claim” means a Pending Claim which is determined
by the DRB to be so substantially similar or related to one or more Claims
previously submitted to the DRB that the Pending Claim, if brought at the same
time as such previously-submitted Claim(s), would have been aggregated by the
DRB with such previously submitted Claim(s) as part of an Individual Claim, and
with respect to which the DRB determines the Amount in Controversy for such
Pending Claim and the Amounts in Controversy for such previously submitted
Claims collectively exceed [***].
“DRB Establishment Period” means the period commencing upon execution of
Amendment No. 7 to this Agreement and ending upon the last to occur of (a) the
establishment of the DRB as provided in Article

3    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



27A, (b) the execution of the DRB Member Agreement by each of Owners, Contractor
and the initial DRB Members, and (c) the DRB’s publishing of the DRB Operating
Procedures pursuant to Section III.B of the DRB Member Agreement.
“DRB Member Agreement” means an agreement, in the form attached to the DRB
Procedures, to which the individual DRB Members, the Owners, and the Contractor
are Parties, which establishes the DRB consistent with the requirements of the
DRB Procedures.
“DRB Members” means the three members of the DRB, each of whom is a signatory to
the DRB Member Agreement, as jointly selected by the Owners and the Contractor
as provided in the DRB Procedures, and any replacements of such members.
“DRB Procedures” means the Dispute Resolution Board Procedures attached hereto
as Exhibit CC.
“DRB Proceeding” means the process that is commenced by submission of a Claim to
the DRB for the purpose of obtaining a DRB Determination.
“Final Position” means the amount that a Party submits or states as its final
position with respect to an Individual Claim, or is deemed to have so submitted
or stated, pursuant to R-3 in Attachment 2 of the DRB Procedures.
“Individual Claim” means a Claim where all requests for schedule or monetary
relief or payment arise from a single event, occurrence or incident, or from a
group of events, occurrences or incidents that are sufficiently related such
that the DRB concludes the ends of justice and economy are promoted by
considering the requests/disputes in the context of one another. The DRB shall
determine the existence, scope and composition of an Individual Claim in the
event of a disagreement between the Parties as to the same. Subdivision of an
Individual Claim for the purpose of creating, or which creates, multiple Claims
that are less than [***] pursuant to Section 27A.2(b) is prohibited. Aggregation
of Individual Claims for the purpose of avoiding the effects of Section 27A.3 is
also prohibited.
“Interim Staff Guidance” means a document issued by the NRC to clarify or to
address issues not discussed in a Standard Review Plan. Each Interim Staff
Guidance is identified by a number including the designator ISG (e.g.,
DC/COL-ISG-nn).
“Milestone Payment Information” has the meaning set forth in Section 8.5(a).

4    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



“NRC Change in Law” shall have the meaning set forth in the definition of
“Change in Law.”
“NRC Regulations” means those regulations promulgated by the NRC appearing in
Title 10 of the Code of Federal Regulations.
“Nuclear Fuel Load” means the isolation of the reactor vessel by the closing of
the fuel transfer canal after the initial insertion of the 157th new fuel
assembly and reassembly of the reactor in accordance with the DCD.


“Nuclear Fuel Load Date” means the completion of the Nuclear Fuel Load by
December 31, 2018 for the First Unit and December 31, 2019 for the Second Unit,
as such dates may be extended pursuant to Articles 9 and 10.
“NUREG” means reports or brochures, produced by the NRC, on regulatory
decisions, results of research, results of incident investigations, and other
technical and administrative information. Each NUREG is identified by a number
including the designator NUREG (e.g., NUREG-nnnn).
“Order” means a document issued by the NRC, which is styled as or purports to be
an “Order” on its face and satisfies one or more of the following: (i) is
published or noticed in the Federal Register; (ii) is issued by the NRC
Commission, including identification by a number with the designator CLI (e.g.,
CLI-15-nn); (iii) is issued by an NRC Atomic Safety and Licensing Board,
including identification by a number with the designator LBP (e.g., LBP-15-nn),
as part of an adjudicatory proceeding; or (iii) is issued pursuant to the NRC’s
enforcement authority, including identification by a number with the designator
EA (e.g., EA-15-nnn).
“Payment Suspension Period” means any period during which Owners’ obligations
under Article 8 and/or Section 27A.6 are suspended with respect to the payment
of any portion of a disputed invoice pursuant to the process in Section 27A.3.
“Pending Claim” has the meaning set forth in the definition of “DRB Determined
Non-Binding Claim.”
“Preliminary Ruling” has the meaning set forth in Section 8.5(a).
“Regulatory Guide” means a document produced by the NRC that provides guidance
to licensees and applicants on implementing specific parts of the NRC’s
regulations, techniques used by the NRC staff in evaluating specific problems or
postulated accidents, and data needed by the NRC staff in its review of
applications for permits or licenses. Each Regulatory Guide is identified by a
number composed of the regulatory guide designator (RG), followed by a division
number, a period, and a sequential guide number (e.g., RG 1.25).

5    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



“Settlement Disputed Invoices” has the meaning set forth in Section 8.11(a).
“Settlement Effective Date” shall mean the closing date of the Stock Purchase
Agreement pursuant to which Westinghouse or an affiliate of Westinghouse
purchased all of the outstanding capital stock of Stone & Webster.
“Settlement Price Adjustment” shall have the meaning set forth in Exhibit H.
“Standard Review Plan” means a document produced by the NRC that provides
guidance to the NRC staff for reviewing an application to obtain an NRC license
to construct or operate a nuclear facility or to possess or use nuclear
materials.
“Strike” means either (i) a denial by the DRB of a Strike-Eligible Claim in its
entirety or (ii) a DRB Determination of a Strike-Eligible Claim that includes
either (a) a monetary award in an amount less than [***] of the portion, if any,
of the Amount in Controversy measured in dollars; or (b) an award of days in an
amount less than [***] of the portion, if any, of the Amount in Controversy
measured in days.
“Strike-Eligible Claim” means an Individual Claim with an Amount in Controversy
greater than [***] or a DRB Determined Strike-Eligible Claim.
“Supporting Documentation” shall have the meaning set forth in Section 8.5(d).
Section 1.2    The following is hereby added to the end of Section 3.4(d)(iii)
of the EPC Agreement:
Notwithstanding the foregoing, if a Project Schedule delay is caused by actions
necessary to satisfy NRC requirements within Contractor’s Scope of Work, a
request by Owners to accelerate the Project Schedule to overcome or mitigate
such delay shall constitute a Change only to the extent the cause of the Project
Schedule delay is an NRC Change in Law.
Section 1.3    The following new Section 4.2(a)(iii) is added at the end of
Section 4.2(a) of the EPC Agreement:
(iii)    In addition to the rights of access provided in paragraphs (i) and (ii)
of this Section, Owners shall have full access to vendor shops to the extent
permitted under applicable purchase orders; provided however that Contractor
will coordinate with Owners for access to other vendor and sub-vendor shops when
any concerns, including but not limited to those regarding quality of materials,
become identified.

6    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



Section 1.4    Section 5.1 of the EPC Agreement is amended by inserting the
following after the seventh sentence and before the eighth sentence:
Any changes to the PQAPIP necessitated by compliance with NRC requirements that
(A) are the result of an NRC Change in Law, (B) are not the result of a
Contractor error, and (C) satisfy all other applicable provisions of Article 9
shall constitute a Change and shall entitle Contractor to seek a Change Order
pursuant to Article 9; any change to the PQAPIP necessitated by compliance with
NRC requirements that does not satisfy (A), (B), and (C) of this Section 5.1
shall not entitle Contractor to seek a Change Order.
Section 1.5    Section 6.1 of the EPC Agreement is hereby deleted in its
entirety and replaced with the following:
6.1    Contract Price. The Contract Price consists of the [***], as adjusted
pursuant to the express provisions of this Agreement, and as further
characterized as either [***] in Exhibit H, plus [***] as permitted pursuant to
this Agreement, plus [***].
Section 1.6    Article 8 of the EPC Agreement is hereby amended as follows:
(a)    Section 8.2 of the EPC Agreement is hereby deleted in its entirety and
replaced with the following:
(a)    Contractor shall be compensated by Owners for Time and Materials Work on
a Time and Materials Basis. On or before the tenth (10th) Day of each month,
Contractor shall provide Owners with an invoice setting forth the actual amounts
of Time and Materials Work incurred during the prior month, together with the
Supporting Documentation and such additional supporting information as is
reasonably requested by Owners. Subject to the further provisions of this
Article 8, payment shall be due from Owners within thirty (30) Days following
receipt of the invoice; provided, however, that while a Payment Suspension
Period is in effect, Owners shall not be obligated to pay any disputed invoice
amounts until and then only to the extent so provided for in (i) an agreement of
the Parties resolving such dispute or (ii) an interim or final and binding
resolution by the DRB, as applicable, pursuant to Article 27A and the DRB
Procedures. Each invoice shall include a statement certifying that the invoice
includes only Time and Materials Work incurred during the prior month.
(b)    Contractor shall be compensated by Owners for any Financial Integrity
Payments in accordance with Section 7.3. On or before the tenth (10th) Day of
the month following any month in which Contractor has incurred costs subject to
reimbursement as the Financial Integrity Payments, Contractor shall provide
Owners with an invoice setting forth

7    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



the actual amounts of Contractor’s Costs that are subject to reimbursement as
Financial Integrity Payments pursuant to Section 7.3 and that were incurred
during the prior month, together with the Supporting Documentation and such
additional supporting information as is reasonably requested by Owners. Subject
to the further provisions of this Article 8, payment shall be due from Owners of
the amounts invoiced under this Section 8.2(b) within thirty (30) Days following
receipt of the invoice; provided, however, that while a Payment Suspension
Period is in effect, Owners shall not be obligated to pay any disputed invoice
amounts until and then only to the extent so provided for in (i) an agreement of
the Parties resolving such dispute or (ii) an interim or final and binding
resolution by the DRB, as applicable, pursuant to Article 27A and the DRB
Procedures. Each invoice shall include a statement certifying that the invoice
includes only Contractor’s Costs incurred during the prior month.
(b)    The last sentence of Section 8.4 of the EPC Agreement is hereby deleted
and replaced with the following:
Payment of the Final Payment Invoice shall be due from Owners within thirty (30)
Days following receipt of the invoice; provided, however, that while a Payment
Suspension Period is in effect, Owners shall not be obligated to pay any
disputed amounts in the Final Payment Invoice until and then only to the extent
so provided for in (i) an agreement of the Parties resolving such dispute or
(ii) an interim or final and binding resolution by the DRB, as applicable,
pursuant to Article 27A and the DRB Procedures.
(c)    Section 8.5(a) of the EPC Agreement is hereby deleted in its entirety and
replaced with the following:
(a)
If requested by Owners, Contractor shall submit invoices in a format agreed to
by the Parties. Contractor shall make available to Owners at Owners’ request,
and shall allow the Owners to make copies of, all of the Supporting
Documentation and such additional documentation and materials as Owners may
reasonably require to substantiate Contractor’s right to payment of the invoice.
Invoices must be submitted within the time specified in this Article 8.

i.
Invoices for Milestone Payments shall state the Milestone(s) for which payment
is requested, the corresponding amount(s) of payment due as provided in the
Milestone Payment Schedule, and such other information as reasonably necessary
to demonstrate completion of the Milestone in accordance with the Agreement (the
“Milestone Payment Information”). Invoices for amounts other than Progress
Payments or Milestone Payments may include only costs that have been


8    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



incurred or committed to by Contractor prior to the date of the invoice. Owners
shall review each invoice and shall take exceptions, if any, by providing
Contractor with written notice by the earlier of (i) such date the invoice is
paid by Owners or (ii) fifteen (15) Days after Owners receive the invoice along
with evidence which reasonably documents the contractual basis of such
exceptions. Subject to the other provisions of this Agreement, Owners shall pay
Contractor [***] of all amounts set forth in a proper invoice that is submitted
and supported in accordance with all requirements of Article 8 of the EPC
Agreement.
ii.
In the event Owners contend that an invoice submitted by Contractor is not in
accordance with Article 8 of this Agreement, either Owners or Contractor may
request the DRB to make a preliminary ruling as to whether the invoice is
complete and in valid form to be payable under this Section 8.5, as provided in
Section 6.2 of the DRB Procedures and R-34 of the DRB Rules (attached as
Attachment 2 to the DRB Procedures) (“Preliminary Ruling”). The Parties shall
abide by the Preliminary Ruling of the DRB subject to Contractor’s right to
re-submit the invoice modified/supplemented to meet the requirements of this
Section 8.5 and/or the right of the Parties to submit a Claim under Article 27A.

iii.
Except during a Payment Suspension Period, payment of invoices in accordance
with this Section 8.5(a) shall be made [***]; provided, however, that until the
DRB Establishment Period ends, Owners shall only be required to pay [***] of
disputed invoices and Owners shall not be obligated to pay any amount on any
invoice which has been submitted to the DRB for a Preliminary Ruling unless and
until the DRB issues a Preliminarily Ruling that such invoice is complete and in
valid form to be payable under this Section 8.5. Contractor shall proceed
diligently with the performance or provision of the Work that is the subject of
a disputed invoice. Notwithstanding anything herein to the contrary, while a
Payment Suspension Period is in effect, Owners shall not be obligated to pay any
disputed amounts in an invoice until and then only to the extent so provided for
in (i) an agreement of the Parties resolving such dispute or (ii) an interim or
final and binding resolution by the DRB, as applicable, pursuant to Article 27A
and the DRB Procedures.

(d)    Section 8.5(b) of the EPC Agreement is hereby deleted in its entirety and
is replaced with the following:

9    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



(b)    Payment shall not waive Owners’ right to dispute an invoice for any
reason. In the event Owners dispute an invoiced amount, Owners or Contractor
shall have the right to seek immediate resolution of such dispute pursuant to
Article 27A of this Agreement and the DRB Procedures, including but not limited
to the right of any Party to seek a Preliminary Ruling and the right of any
Party to seek review and reversal of a Preliminary Ruling. Notwithstanding
Owners’ right to seek a review and reversal of a Preliminary Ruling and/or
submit a Claim, Owners shall make payment of [***] of any invoice for which the
DRB has issued a Preliminary Ruling that such invoice is complete and in valid
form to be payable under this Section 8.5, so long as no Payment Suspension
Period is in effect. Within ten (10) Business Days after (i) an agreement of the
Parties resolving such dispute is reached or (ii) the issuance of an interim or
final and binding DRB Determination, Contractor shall refund any amount by which
it was overpaid (or Owners may elect to offset or recoup such amount against any
amounts owed to Contractor) or Owners shall pay any additional amounts due
Contractor, as applicable, to the extent provided for in such agreement or DRB
Determination. All such payments, offset or recoupment shall include interest at
a rate equal to the Prime Rate plus one percent (1%) per annum. For refunds owed
by Contractor to Owners, interest shall accrue from the date Owners made the
underlying payment to Contractor to the date Contractor refunds such amount to
Owners (or such amount is offset or recouped by Owners). For all other amounts
owed, interest shall accrue from the date the payment was due until the date the
payment is made.
(e)    The following parenthetical from Section 8.5(c) is deleted in its
entirety: “(other than [***] of the sums that are the subject of a good faith
dispute)”.
(f)    The following Section 8.5(d) is hereby added to the EPC Agreement
following Section 8.5(c):
(d) Supporting Documentation for an invoice (i) for a Milestone Payment shall
include the Milestone Payment Information and (ii) for payments other than as
provided for in Exhibit F.2 shall include all of the following supporting
information applicable to the invoice in detail sufficient to demonstrate the
Contractor’s right to the amount of such payment, that the work for which the
invoice is submitted is not covered by a Milestone or Progress Payment, and that
the Owners are required to pay such amount to Contractor in addition to the
Milestone Payments or Progress Payments:
(i)    employee time sheets, including employee name, employee ID number,
employee title, and hours worked, together with contemporaneous documentation
describing in sufficient detail (and the reasons for) the work activities
performed and completed, for which Contractor is invoicing Owners traced to the
time sheet data for such work;

10    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



(ii)    detail for Contractor-owned equipment charges, including equipment type,
equipment ID number, purpose for which the equipment was used and cost rate and
usage hours for the time used;
(iii)    invoices for rented equipment, including equipment type, equipment ID
number, billing rate, purpose for which the equipment was used and the usage
hours and usage dates for the time used;
(iv)    vendor invoices for material purchases, including material description
per item, quantities per item, freight, sales taxes, the reason for the purchase
and any additional similar information respecting the amount invoiced by the
vendor;
(v)    Contractor’s most accurate and current data concerning physical progress
of the Work substantiating Contractor’s right to payment of the invoice; and
(vi)    to the extent the invoice is based on a Change, alleged Change or
requested Change Order, all information required by Section 9.4, all information
described in (i) through (v) above plus a detailed statement and explanation of
the causes and amounts of any underlying costs or delays, an analysis of impacts
to the Integrated Project Schedule that is current as of the date of the
proposed Change, and Contractor’s rationale for attribution of the amounts
invoiced to the proposed Change.
(g)    The following Section 8.11 is hereby added to the EPC Agreement following
Section 8.10:
8.11    Payment of Settlement Price Adjustment. The Settlement Price Adjustment
shall be paid as follows:
(a)    Two Hundred Sixty Five Million Dollars ($265,000,000) of the Settlement
Price Adjustment has been paid by Owners with respect to those invoices which
were disputed by Owners and paid in part prior to the Settlement Effective Date
(“Settlement Disputed Invoices”), and Owners forfeit and relinquish their rights
to challenge said payments and the Contractor acknowledges receipt thereof;
(b)    [***] of the Settlement Price Adjustment shall be paid in accordance with
the milestone payment schedule set forth in the Cyber Security Change Order
issued pursuant to Amendment No. 7 to this Agreement;
(c)    [***] to resolve all open Notices of Change, invoices, Notices of
Potential Changes, Claims, and potential Claims under this Agreement as of the
Settlement Effective Date based on or arising out of any Work, Change, act,
omission, delay, hindrance, interference, extra work, interpretation, direction
or other event, circumstance or condition

11    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



performed, existing or occurring prior to the Settlement Effective Date,
including but not limited to the pending Plant-Wide Security and Communications
System Integration Change Order (the form of which is attached as Attachment B
to Amendment No. 7 to this Agreement), which shall be paid within thirty (30)
days of the Settlement Effective Date;
(d)    [***], which shall be paid within thirty (30) days of the Settlement
Effective Date;
(e)    [***], which shall be paid in twelve (12) quarterly payments of [***]
each beginning on January 30, 2016;
(f)    [***], which shall be paid on the date of completion of Nuclear Fuel Load
for the First Unit, subject to Section 13.1; and
(g)    [***], which shall be paid on the date of completion of Nuclear Fuel Load
for the Second Unit, subject to Section 13.1.
Section 1.7    Article 9 of the EPC Agreement is hereby amended as follows:
(a)    Section 9.2 is hereby amended as follows:
(i)    “(a)” is hereby inserted immediately before the existing body of Section
9.2.
(ii)    A new subsection (b) is hereby inserted following the end of new
subsection (a) as follows:
(b)    The Parties acknowledge that Contractor shall be solely responsible for
the means and methods of performing the Work. Subject to Contractor’s rights and
obligations under Section 9.7 and other provisions of this Agreement, where the
NRC and/or Owners determine or claim that any aspect, including but not limited
to means and methods, of the Contractor’s Work is noncompliant with NRC
requirements, written directions from the Owners to the Contractor to make
modifications, additions, corrections, delays, or other alterations to such Work
shall be considered Owner-directed changes pursuant to Section 9.2 of this
Agreement, but only to the extent such direction causes Contractor to incur
incremental costs and/or schedule impacts beyond those resulting from the
Contractor’s determined means and methods for achieving compliance. Subject to
Article 27A, Owners or Contractor may dispute whether Work is an Owner-directed
Change, including but not limited to Westinghouse’s position regarding
compliance, by seeking review from the DRB. Contractor shall not be entitled to
an Owner-directed Change where (1) the DRB rules in favor of Owners; or (2) the
NRC issues a communication as described in Section 9.7 confirming that the
portion of the Work that was the subject of the dispute was not compliant with
NRC requirements. Determinations under Article 27 or Article 27A of this

12    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



Agreement that Work required by Owners is an Owner-directed Change shall be
compensable subject to Article 9 of this Agreement.
(b)    In Section 9.3(b)(ii), the words “Article 27, the Work” are deleted and
replaced with “Article 27 or Article 27A, as applicable, the Work”.
(c)    The following two sentences are added after the first sentence of Section
9.4:
The requirements for a Notice of Change in this Section 9.4 shall be addressed
for each Notice of Change, regardless of the status of the Work or impacts
respecting the claimed Change that is the subject of the notice. To the extent
Contractor contends the provisions of Subsections 9.4(b) or 9.4(d) are not
applicable for a particular notice, Contractor shall provide a detailed
statement explaining the believed inapplicability and providing Owners with such
other supporting information as Owners reasonably request to assess Contractor’s
purported Change.
(d)    The following is hereby added at the end of the penultimate sentence of
Section 9.5 before the period: “or Article 27A, as applicable”.
(e)    The following is hereby added to the last sentence of Section 9.5 after
the words “Section 27.7”: “or Section 27A.6, as applicable,”.
(f)    The following new Section 9.7 is hereby added to the EPC Agreement
following Section 9.6:
Compliance with NRC Requirements. Notwithstanding anything contained herein to
the contrary, modifications, additions, corrections, delays or other alterations
to the Work arising from NRC requirements including applicable NRC Changes in
Law and the DCD, the COL, the Licensing Basis, and applicable construction codes
and standards referenced in NRC requirements (including, in particular, codes
and standards incorporated, referenced and/or committed to in the NRC materials
described in (B) of the definition of Change in Law herein or the Licensing
Basis), which are communicated to Owners and/or Contractor in (A) Inspection
Reports, Notices of Violation or docketed correspondence, (B) written or verbal
communications from NRC Region 2, written or verbal communications from NRC
Office of New Reactors management to Westinghouse and Owners’ respective
executives, (C) written communications in an exit meeting as described in NRC
Inspection Manual Chapter 2515-12.01 (i.e., not daily debriefs), or (D) an NRC
Public Meeting specifically related to AP1000 or VEGP Unit 3 and VEGP Unit 4
issues will not entitle Contractor to Change Order or other cost or Project
Schedule relief under this Agreement except to the extent such modifications,
additions, corrections, delays or other alterations to the Work are the result
of an NRC Change in Law and satisfy all other applicable provisions of Article
9. For the avoidance of doubt,

13    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



modifications, additions, corrections, delays, license amendments, departures or
other alterations to the design, to modules, components or to planned or
completed construction, that are the result of actions by the NRC to ensure
compliance with NRC requirements, the Licensing Basis for the Units, or
applicable codes and standards shall not be compensable changes absent a written
NRC Change in Law, including specifically that no changes will be allowed as the
result of differing opinions between Westinghouse and NRC concerning whether an
NRC requirement has been met. In the event of such a differing opinion between
Westinghouse and NRC, Contractor will stop all affected Work until it receives a
communication that meets the requirements of the foregoing clauses (A) through
(D), or Owners issue an Owner-directed Change pursuant to Section 9.2(b), or NRC
indicates that the Work is compliant; unless Contractor chooses to proceed at
risk with such affected Work. Any cost or Project Schedule impacts caused by
Contractor proceeding at risk shall be to the account of Contractor.
Section 1.8    The word “or” is hereby deleted from the flush language at the
end of Section 10.1 of the EPC Agreement before clause “(F),” and the following
is hereby added to the end of the flush language following the words “at the
Site” but before the period: “; or (G) modifications, additions, corrections,
delays or other alterations to the Work arising from NRC requirements that do
not entitle Contractor to a Change Order or other cost or schedule relief
pursuant to Section 9.7”.
Section 1.9    The sixth sentence of Section 11.1(b) of the EPC Agreement is
hereby deleted and replaced with the following:
Owners shall be responsible for conducting the Start-up Tests and the
Performance Tests to be conducted in accordance with the Project Schedule and
any delay in performance of the tests that is (i) not due to the fault of
Contractor or its Personnel and (ii) does not arise from NRC requirements as
included in Section 9.7 (unless such delay is due to an NRC Change in Law) shall
constitute a Change and entitle Contractor to seek a Change Order pursuant to
Article 9.
Section 1.10    Section 13.1 of the EPC Agreement is hereby deleted in its
entirety and replaced with the following:
13.1    Delay Liquidated Damages. The Parties agree that it would be extremely
difficult and impracticable under presently known and anticipated facts and
circumstances to ascertain and fix the actual damages Owners would incur if a
Unit does not achieve Nuclear Fuel Load by the Nuclear Fuel Load Date for such
Unit and, accordingly, if a Unit does not achieve Nuclear Fuel Load by such
Unit’s Nuclear Fuel Load Date, Owners’ remedy for such delay shall be to recover
from Contractor as liquidated damages, and not as a penalty, liquidated damages
(“Delay Liquidated Damages”) as follows:

14    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



January 31, 2019 for the First Unit; January 31, 2020 for the Second Unit
[***] reduction in the payment set forth in Section 8.11(f) or (g), as
applicable
[***] for the First Unit; [***] for the Second Unit
[***] further reduction in the payment set forth in Section 8.11(f) or (g), as
applicable
[***] for the First Unit; [***] for the Second Unit
[***] further reduction in the payment set forth in Section 8.11(f) or (g), as
applicable
Thereafter following [***] for the First Unit; thereafter following [***] for
the Second Unit
[***]/Day payment
Thereafter following [***] for the First Unit; thereafter following [***] for
the Second Unit
[***]/Day payment


Beginning with the date that the Contractor’s Costs for performance of this
Agreement exceed the Contract Price (excluding any adjustment made pursuant to
Section 7.3), and until such date as Owners have paid the maximum amount of
Financial Integrity Payments as provided in Section 7.3, no Delay Liquidated
Damages shall be due or shall accrue. From and after the date (if any) that
Owners incur liability for the maximum amount of Financial Integrity Payments,
Delay Liquidated Damages shall again begin to accrue to the extent they are due
and payable under the other provisions of this Agreement.
In no event shall the total Delay Liquidated Damages for the failure to achieve
Nuclear Fuel Load of a Unit on or prior to the Nuclear Fuel Load Date for such
Unit exceed in the aggregate an amount equal to [***] of the Contract Price for
such Unit. Payment of the Delay Liquidated Damages shall be Owners’ sole and
exclusive remedy for Contractor’s failure to achieve Nuclear Fuel Load of a Unit
on or before the Nuclear Fuel Load Date for such Unit and for any other delay
to, or failure to meet, the Project Schedule, including without limitation
failure to achieve Substantial Completion of either Unit on or before its GSCD;
however, Delay Liquidated Damages are intended only to cover damages suffered by
Owners as a result of delay and shall not affect the right of Owners to
terminate this Agreement pursuant to Article 22 or their remedies provided for
in Article 22 as a result of such termination.
Delay Liquidated Damages stated in this Section 13.1 shall not be payable to the
extent that the Nuclear Fuel Load Date for a Unit is not met as a result of the
late delivery of the LSS-ISVs and related impacts on training of operators;
provided, however, that, in such event, Owners and Contractor shall meet and
discuss which of the following options shall be

15    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



provided to Owners for training its instructors and operator candidates, with
such services to be provided by Contractor on a priority basis (as to
Contractor’s other AP1000 customers) and on a Time and Materials Basis with a
discount of [***] to be applied to such Time and Materials Basis consistent with
the discount offered in connection with the Alliance Agreement for Outage
Services, Equipment and Associated Engineering Services between Southern Nuclear
Operating Company Inc. and Westinghouse Electric Company LLC, dated January 1,
2004, as modified by Revision 1, June 30, 2009:
Owners’ use of the simulator located at Contractor’s Cranberry Woods Facility
to:
a. Teach a system class in parallel to Owners’ ongoing classes.
b. Have the Owners’ licensed class taught by Contractor instructors at Cranberry
Woods to learn on Contractor's simulator.
c. Provide an additional instructor class for Owners.
d. Review Owners’ training schedules with respect to the Second Unit start date
to determine the number of trained operators that are needed.
e. Help Owners conduct their audit tests to get operators ready for the NRC
license exam.
f. Write the audit and or NRC license exams thereby freeing up Owners’
instructors for teaching.


Section 1.11    Section 17.2(a) of the EPC Agreement is hereby deleted in its
entirety and replaced with the following:
(a)    NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, CONTRACTOR’S AND
CONTRACTOR INTERESTS’ TOTAL AGGREGATE LIABILITY UNDER THIS AGREEMENT, ARISING
OUT OF OR IN CONNECTION WITH THE WORK OR THIS AGREEMENT, WHETHER BASED ON
CONTRACT (INCLUDING BREACH, WARRANTY, INDEMNITY, ETC.), TORT (INCLUDING FAULT,
NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE TO OWNERS OR OWNERS’ INTERESTS (THE
“MAXIMUM LIABILITY AMOUNT”) SHALL NOT EXCEED AN AMOUNT EQUAL TO [***]; PROVIDED,
HOWEVER, THAT THE [***]; IN EACH CASE, AS THE CONTRACT PRICE IS ADJUSTED
PURSUANT TO THE PROVISIONS OF ARTICLE 7 OR AS A RESULT OF CHANGE ORDERS ISSUED
PURSUANT TO ARTICLE 9.
NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF TERMINATION OF THIS AGREEMENT FOR
(I) CONTRACTOR’S ABANDONMENT OF THE WORK AS PROVIDED IN SECTION 22.2(a)(ii) OR
(II) AN EVENT OF DEFAULT UNDER

16    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



SECTION 22.2(a)(i), (iii), (iv), (v) OR (vi) THAT OCCURS AFTER AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT UNDER SECTION 22.2(a)(viii), THE MAXIMUM
LIABILITY AMOUNT UPON SUCH TERMINATION SHALL BE CALCULATED AS PROVIDED IN THE
IMMEDIATELY PRECEDING PARAGRAPH, PROVIDED, HOWEVER, THAT IT SHALL CONTINUE TO
INCREASE AT SUCH TIME AS THE PAYMENTS TO CONTRACTOR EQUAL [***] BY AN AMOUNT
EQUAL TO EACH INVOICE PAID TO CONTRACTOR UNTIL SUCH TIME AS THE PAYMENTS TO
CONTRACTOR EQUAL [***].
Section 1.12    Section 17.4 of the EPC Agreement is amended to include the
following as Subsection 17.4(d):
(d) Upon the consent of the DOE as required under the loan guarantee
documentation between certain of the Owners and the DOE, Contractor shall be
discharged from any obligation pursuant to Section 17.4(a) of this Agreement to
furnish Owners with a Parent Company Guarantee guaranteeing the payment
obligations of S&W.
Section 1.13    The following new Section 19.2(a)(iv) added at the end of
Section 19.2(a) of the EPC Agreement:
(iv)    Nothing in this Section shall prevent Owners from discussing with the
owners of the V.C. Summer AP1000 Units, solely for Facility Purposes,
operational and project execution information in both of their possession,
including Contractor’s Confidential and Proprietary Information, for the purpose
of coordinating on common project issues. To the extent Owners share
Contractor’s Confidential and Proprietary Information with the owners of the
V.C. Summer AP1000 Units, Owners shall apprise Contractor of Contractor’s
Confidential and Proprietary Information disclosed. For the avoidance of doubt,
Owners shall not discuss commercial issues, disputes or the terms and conditions
of their respective EPC Agreements.
Section 1.14    The second and third sentences of Section 27.1 are deleted and
replaced with the following:
The responsibility to substantiate a Claim shall be determined as follows:
(a)    If a Claim involves or arises out of a Change or alleged Change, then the
Party asserting the Change shall bear the burden of establishing and proving the
Change and the cause and amount of any loss, cost, damage, delay, impact,
disruption, acceleration or other effect attributed by the Party to the Change.
(b)    If a Claim involves or arises out of an invoice or alleged invoice
submitted by Contractor to Owners, then Contractor shall bear the burden of
establishing and proving its right to be paid under the invoice and the amount
of the payment that is owed.

17    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



(c)    The Party asserting an affirmative defense to a Claim bears the burden of
establishing and proving such defense.
(d)    For all other Claims, the DRB shall determine which Party bears the
burden of proof with respect to each issue raised in the Claim.
Both Parties shall provide reasonable cooperation in making available to the
other Party and the DRB all non-privileged information in their possession or
control that is relevant for the purposes of substantiating, establishing,
proving or disputing a Claim.
Section 1.15    Section 27.2 of the EPC Agreement is hereby deleted in its
entirety.
Section 1.16    Section 27.5 of the EPC Agreement is hereby deleted in its
entirety.
Section 1.17    Section 27.6 of the EPC Agreement is hereby deleted in its
entirety and replaced with the following:
The procedures specified in this Article and in Article 27A, as applicable,
shall be the sole and exclusive procedures for the resolution of Claims from the
date the DRB is constituted until the date the DRB is dissolved; provided,
however, that, notwithstanding anything in this Article or in Article 27A to the
contrary:
(a)    a Party may file a complaint in a court of competent jurisdiction to seek
injunctive relief, sequestration, garnishment, attachment, or an appointment of
a receiver;
(b)    Contractor shall not file a claim of lien against the Facility prior to
the first to occur of (i) termination of this Agreement or (ii) Nuclear Fuel
Load is achieved for both Units or (iii) Contractor’s completion of the work as
provided by O.C.G.A. §44-14-361.1(a)(2);
(c)    if a Subcontractor or Vendor files a suit to establish or foreclose a
lien against the Facility, and if Contractor does not discharge or bond off the
lien in accordance with Section 18.2 of this Agreement, Owners may pursue, in
the lien establishment or foreclosure suit, any Claims Owners may have against
Contractor related to the lien, including without limitation Claims for
indemnity or defense from the lien; and
(d)    Contractor may take such steps and file such actions as are necessary to
preserve its lien rights under O.C.G.A § 44-14-361.1 either (i) subsequent to
the issuance of a DRB Determination establishing the amount of such lien or,
(ii) at such time prior to issuance of such DRB Determination if, and only if,
failure to file such action within a period of thirty (30) Days thereafter would
result in Contractor otherwise forfeiting its lien rights under the foregoing
statutory section.

18    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



Section 1.18    Section 27.7 of the EPC Agreement is hereby deleted in its
entirety and replaced with the following:
Pending the final resolution of any Claim, including, but not limited to Claims
or disputes involving the Scope of Work included in this Agreement, Owners shall
timely pay [***] to Contractor pursuant to Article 8, and Contractor shall
proceed diligently with the performance or provision of the work that is the
subject of the Claim or dispute and its other duties and obligations pursuant to
the provisions of this Agreement and Owners shall compensate Contractor in
accordance with the provisions of Article 8 of this Agreement; provided,
however, that while a Payment Suspension Period is in effect, Owners shall have
no obligation to pay any portion of a disputed invoice prior to a determination
by the DRB that Contractor is entitled to payment with respect to such invoice.
Section 1.19    The following new Article 27A is hereby inserted following the
end of Article 27 and before the beginning of Article 28 of the EPC Agreement:
ARTICLE 27A
DISPUTE RESOLUTION BOARD
The provisions of this Article 27A shall become effective as of the Settlement
Effective Date.
27A.1Application. All Claims shall be resolved in accordance with the provisions
of this Article 27A until Nuclear Fuel Load is achieved for the Second Unit,
except to the extent provided in Section 27A.2(c). Accordingly, neither Section
27.3 nor Section 27. 4 shall apply or govern the resolution of any Claim prior
to Nuclear Fuel Load of the Second Unit, except to the extent provided in
Section 27A.2(c).
27A.2Authority to Resolve Disputes.
(a)The DRB shall be governed by the provisions of this Agreement, the DRB
Procedures, and the governing Law, which shall be the internal Laws of the State
of Georgia, and shall not be entitled to consider or award any damages or any
other relief not permitted under this Agreement. The DRB shall have the
authority to carry out the functions of the DRB as contemplated by this
Agreement and the DRB Procedures, including without limitation the authority to
make all rulings and decisions necessary for effective and efficient
implementation of the DRB process. All DRB hearings shall be held in Atlanta,
Georgia, unless another location is mutually agreed upon. The DRB shall review
each Pending Claim only once to determine whether such Pending Claim is a DRB
Determined Non-Binding Claim and/or a DRB Determined Strike-Eligible Claim. Such
determination shall not affect the designation of any previous Claim whether or
not the Amount in Controversy for such previous Claim

19    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



was used in connection with the calculation called for in the definitions of DRB
Determined Non-Binding Claim or DRB Determined Strike-Eligible Claim, as
applicable.
(b)For Individual Claims (other than DRB Determined Non-Binding Claims) for
which the Amount in Controversy is (i) as measured in dollars, less than or
equal to [***] and (ii) as measured in days, less than or equal to [***], DRB
Determinations shall be final and binding on the Parties. A final and binding
DRB Determination shall be admissible in evidence and shall act as a bar to any
subsequent litigation regarding any Claim which was the subject of such a final
and binding DRB Determination.
(c)For Individual Claims (x) which the DRB has determined is a DRB Non-Binding
Claim or (y) for which the Amount in Controversy is (i) as measured in dollars,
greater than [***] and/or (ii) as measured in days, more than [***], DRB
Determinations shall be binding only on an interim basis until the Nuclear Fuel
Load of the Second Unit is achieved or earlier termination of this Agreement.
After the expiration of this interim period, either Party may proceed de novo
with dispute resolution of such Claim in accordance with Article 27. An
underlying interim DRB Determination shall not be admissible as evidence in any
de novo proceeding concerning a Claim that was the subject of an interim DRB
Determination.
(d)The Parties agree and intend that the DRB shall have all the powers afforded
to arbitrators pursuant to O.C.G.A. § 9-9-9 (titled “Subpoenas; notices to
produce; list of witnesses; compensation of witnesses”).
(e)Each Party agrees that its compliance with Article 27A and the DRB Procedures
with regard to a Claim is a condition precedent to such Party’s commencing or
pursuing litigation with respect to such Claim. Except as set forth in Section
27.6, the Contractor covenants not to sue the Owners, and the Owners covenant
not to sue the Contractor, with respect to any Claim (i) that is the subject of
an interim DRB Determination until after the Fuel Load of the Second Unit or
prior termination of the EPC Agreement or (ii) that is the subject of a final
and binding DRB Determination at any time.
27A.3Strike-Eligible Claims.
(a)    Upon the issuance by the DRB of the [***] Strike, whether or not such
[***] Strike is consecutive, the obligations of Owners under Sections 8.5 and
27A.6 to pay any portion of subsequent disputed invoices submitted

20    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



by Contractor shall be suspended, and Owners shall have no obligation to pay any
portion of subsequent disputed invoices submitted by Contractor prior to a DRB
Determination that Contractor is entitled to payment with respect to such
invoice.
(b)    Following suspension of Owners’ obligations pursuant to Section 27A.3(a),
Owners’ obligations to pay [***] shall be reinstated, on a going forward basis,
upon the [***] consecutive DRB Determination that a Strike-Eligible Claim does
not constitute a Strike.
(c)    Following reinstatement of Owners’ obligations pursuant to Section
27A.3(b), Owners’ obligations pursuant to Article 8 and 27A.6 shall be suspended
upon [***] Strike, and shall be reinstated pursuant to Section 27A.3(b) upon the
[***] consecutive determination by the DRB that a Strike-Eligible Claim does not
constitute a Strike.
27A.4[Reserved.]
27A.5Costs and Expenses.
(a)    Each Party shall be responsible for its own legal and consulting fees and
expenses in connection with a DRB Proceeding pursuant to this Article 27A, and
each Party shall be responsible for one-half of the fees and expenses with
respect to constituting and administering the DRB to resolve a dispute.
(b)    Notwithstanding the foregoing, with respect to any Individual Claim, (i)
if a Strike-Eligible Claim results in the issuance of a Strike, Contractor shall
reimburse and be responsible for all out-of-pocket fees and expenses (including
but not limited to fees of Owners’ attorneys and subject-matter experts)
otherwise the responsibility of the Owners under this Article 27A, and (ii) if a
Strike-Eligible Claim does not result in the issuance of a Strike, Owners shall
reimburse and be responsible for all out-of-pocket fees and expenses (including
but not limited to fees of Contractor’s attorneys and third party subject matter
experts) otherwise the responsibility of the Contractor under this Article 27A.
27A.6Continuation of Work. Pending the DRB Determination of any Claim pursuant
to this Article 27A, Owners shall timely pay [***] to Contractor pursuant to
Article 8, and Contractor shall proceed diligently with the performance or
provision of the Work that is the subject of the Claim and its other duties and
obligations pursuant to the provisions of this Agreement, and Owners shall
compensate Contractor in accordance with the provisions of Article 8 of this
Agreement; provided, however, that while a Payment Suspension Period is in
effect, Owners shall not be obligated to pay any disputed amounts in an invoice
(or the Amount in Controversy as and when determined by the DRB) until and then
only to the extent so provided for in (i) an agreement of the Parties resolving
such dispute or (ii) an interim or final and binding resolution by the DRB of
the

21    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



27A.7relevant Claims by the DRB pursuant to this Article 27A and the DRB
Procedures.
Section 1.20    Section 28.2 is hereby amended by removing the word “and” from
the end of item (viii); removing the period from the end of item (ix) and
replacing it with “; and”; and adding a new item (x) as follows: “(x) Article
27A (all notices).”
Section 1.21    Article 32 is hereby amended by adding the following after the
words “Article 27 (Dispute Resolution),”: “Article 27A (Dispute Resolution
Board),”.
Section 1.22    Exhibit A Table 2 of the EPC Agreement is hereby amended as
follows:
(a)
In the second sentence of the first paragraph of the introductory text in
Exhibit A Table 2, the words “Table 2-1” is hereby deleted and replaced with
“Tables 2-1 and 2-2”.

(b)
The following new Table 2-2 is hereby added to Exhibit A Table 2 after the end
of Table 2-1 and its accompanying Note 1:

Table 2-2 – Settlement Commitments
1.     Full access to Contractor's IPS, including .XER files and commodity
curves (See Note 1 for description of “full access”; see Note 2 for a
description of “Contractor’s IPS”)
2.    Construction Percent Complete curves
3.    Full Access to Vendor Schedules for Manufacture and Delivery of
Commodities including modules and Shield Building panels
4.    Engineering Completion Schedules (if not included in the IPS)
5.    Full access to design calculations
6.    Full access to any Contractor information necessary to satisfy Owners'
regulatory obligations



Note 1: Full access means (a) where Contractor maintains electronic versions of
Settlement Commitments in a form that is shareable on Owners’ workstations,
Owners have the capability to access read-only versions of the Settlement
Commitments from Owners’ workstations at any time, in other cases with
reasonable notice, Owners shall have the capability to access such Settlement
Commitments on Contractor’s systems or, where electronic versions of Settlement
Commitments do not exist, in hard copy form without the need for authorization
or approval from Contractor; (b) where applicable, Owners are allowed physical
access to the Settlement Commitments; (c) with the exception of price
information that may be redacted or removed, the Settlement Commitments provided
to Owners shall be an exact copy of the version used by Contractor, including
the same level of detail as the version in use by Contractor; and (d) as soon

22    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



as practicable, Contractor will provide a copy of all updated Settlement
Commitments to Owners as those Settlement Commitments are updated by, or made
available to, Contractor.
Note 2: Contractor’s IPS means (a) the file(s), unless indicated below, will be
formatted as Primavera “.XER” file(s); (b) the file(s) include a Work Breakdown
Structure and all associated information utilized by Contractor to ascertain
project progress and estimates of time to completion; (c) the Level 2 file(s)
are resource loaded with all commodities, including but not limited to,
quantities of labor (craft only) and materials; (d) the file(s) include Level 1
(in Excel format and not resource-loaded), 2 (resource loaded) and 3; and (d)
Contractor shall formally transmit the updated IPS, in a format meeting the
requirements in this Table 2-2, to Owners once monthly by the 10th calendar day.
In the event that Owners’ representatives have any questions, requests for
clarification and/or requests for additional information related to the
Settlement Commitments or otherwise, Owners shall submit such questions,
requests for clarification and/or requests for additional information to
Contractor via the existing Request for Information (RFI) process.
Section 1.23    Exhibit H of the EPC Agreement is hereby amended as follows:
(a)    The text of section H.1 is deleted in its entirety and replaced with the
following:
The Contract Price only covers the Contractor’s costs and does not include any
Owners’ costs. The [***] shall be subject to the provisions of Article 9 –
Changes In The Work, Exhibit J – Price Adjustment Provisions, and Article 7 –
Price Adjustment Provisions. Capitalized terms used herein and not defined
herein have the meaning assigned in the Agreement.
(b)    The first sentence of section H.2 is deleted in its entirety and replaced
with the following:
There are four (4) categories of the Contract Price that may be used in
conjunction with this Agreement: [***] shown in Attachment 1 to this Exhibit,
and [***].
(c)    The following new section H.2.4 is hereby added following the end of
section H.2.3:
H.2.4    Settlement Price Adjustment
The amount of the Settlement Price Adjustment is set forth on Attachment 1 to
this Exhibit H, and the payment schedule therefor is set forth in Section 8.11
of the Agreement.
(d)    The introductory paragraph to Exhibit H, Attachment 1 – Contract Price is
hereby deleted in its entirety and replaced with the following:
As described above the Contract Price contains portions of work that are Fixed
Price, Firm Price, on a Time and Materials Basis, or the Settlement

23    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures



Price Adjustment. The following provides a breakdown of the Contract Price.
(e)    The following is added to the end of Exhibit H, Attachment 1 – Contract
Price:
Settlement Price Adjustment.
The Settlement Price Adjustment is [***].
Section 1.24    A new Exhibit CC in the form of Attachment C hereto, entitled
“Dispute Resolution Board Procedures” is hereby added to the EPC Agreement
following Exhibit BB.
ARTICLE II    
COVENANT
Contractor shall perform all Work in accordance with the Cyber Security and
Plant-Wide Security and Communications System Integration Change Orders attached
hereto as Attachments A and B, respectively.
ARTICLE III    
MISCELLANEOUS
Section 3.1    Capitalized terms used herein and not defined herein have the
meanings assigned in the EPC Agreement.
Section 3.2    This Amendment shall be construed in connection with and as part
of the EPC Agreement, and all terms, conditions, and covenants contained in the
EPC Agreement, except as herein modified, shall be and shall remain in full
force and effect. The Parties hereto agree that they are bound by the terms,
conditions, and covenants of the EPC Agreement as amended hereby. This Amendment
supersedes the Binding Term Sheet between Westinghouse and the Owners dated
October 27, 2015 with respect to the provisions of the EPC Agreement amended
hereby.
Section 3.3    This Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
Section 3.4    The validity, interpretation, and performance of this Amendment
and each of its provisions shall be governed by the internal Laws of the State
of Georgia.
Section 3.5    Except as expressly provided for in this Amendment, all other
Articles, Sections and Exhibits of and to the EPC Agreement remain unchanged.
[Remainder of page left blank intentionally.]

24    



--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures





    IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
date first above written.
WESTINGHOUSE ELECTRIC COMPANY LLC




By:    /s/ Michael T. Sweeney            
Name:     Michael T. Sweeney                
Title:    Senior Vice President and General Counsel    




CB&I STONE & WEBSTER, INC. (f/k/a Stone & Webster, Inc.)




By:    /s/ David Durham                
Name:     David Durham                
Title:    President                    




GEORGIA POWER COMPANY, as an Owner and as agent for the other Owners




By:    /s/ Joseph A. Miller                
Name:    Joseph A. Miller                
Title:    Executive Vice President, Nuclear Development    

25    



--------------------------------------------------------------------------------



Attachment A to Amendment No. 7 to EPC Agreement (April 8, 2008)
FORM OF CYBER SECURITY CHANGE ORDER





--------------------------------------------------------------------------------

[ap1000logo.jpg]



VOGTLE AP1000 NUCLEAR UNITS 3 & 4
CONTRACT: Engineering, Procurement and Construction Agreement by and between
Georgia Power Company, acting for itself and as agent for Oglethorpe Power
Corporation, Municipal Electric Authority of Georgia and the City of Dalton,
Georgia, (collectively, “Owners”), and a consortium consisting of Westinghouse
Electric Company LLC and Stone & Webster, Inc., as Contractor for AP1000 Nuclear
Power Plants, dated as of April 8, 2008, as amended (“EPC Agreement”).
(1)
DESCRIPTION OF CHANGE AND EFFECT ON PROVISIONS OF EPC AGREEMENT

This Change Order is pursuant to Article 9 of the EPC Agreement and paragraphs 7
and 14 of the Binding Term Sheet dated October 27, 2015 among Westinghouse
Electric Company LLC, Oglethorpe Power Corporation, Municipal Electric Authority
of Georgia, Georgia Power Company, and the City of Dalton Georgia (“Binding Term
Sheet”).
In accordance with this Change Order and in exchange for Owners’ payment as set
forth in paragraph 7 of the Binding Term Sheet, Contractor is to design,
install, test, implement, and document a cyber security architecture, including
cyber security features, controls and monitoring functions for both Vogtle
Standard Plant and Site Specific Design, including but not limited to the plant
security system (SES) and emergency communication system (EFS), to support the
January 2015 integrated project schedule. This architecture, along with cyber
security features, controls and monitoring functions adequately protects
digital, computer and communication systems, components and networks subject to
10 CFR 73.54 against cyber attacks, up to and including the Design Basis Threat.
Adequate Protection is determined in accordance with the requirements of 10 CFR
Part 73.54, Cyber Security Technical Description (dated November 2014), Owners'
NRC approved Cyber Security Plan, which addresses Reg. Guide 5.71 (Rev. 0)
guidance and the Owners’ Licensing Basis for both Units. The Cyber Security
Technical Description (dated November 2014) is included herein (Attachment 1).
Contractor’s scope of work under this Change Order is herein referred to as
“Cyber Security Scope of Work”. The Parties recognize that the DOR (Attachment 1
to the Technical Description) is in DRAFT form and agree that the DOR is not
considered part of the Technical Description for the purposes of defining the
scope of work under this Change Order. The Parties agree that the DOR will be
finalized after execution of this Change Order.
A large number of security controls provided in Reg Guide 5.71 (Rev. 0) guidance
must be addressed for every Critical Digital System/Critical Digital Asset (CDA)
in the plant and as such, making said systems compliant with the new regulation.
Reg Guide 5.71 (Rev. 0) guidance also requires licensees to make changes to the
storage and handling of certain assets, which necessitates training for
Contractor personnel, which is covered by this Change Order.

Westinghouse / Stone & Webster - Proprietary & Confidential
Page 1 of 6



--------------------------------------------------------------------------------

[ap1000logo.jpg]



Contractor will perform the Cyber Security Scope of Work, effective as of the
date that Owners and Contractor execute this Change Order. In addition to the
Cyber Security Scope of Work, Contractor’s scope will include the following work
activities:
•
Contractor, after consultation with Owners and consistent with the time frame
for Owners’ review set forth in Attachment 1, will be responsible for making the
final decision regarding cyber implementation into vendor packaged systems.
Cyber implementation into vendor packaged systems may be addressed first through
alternate controls or other justification; should remediation to a vendor
packaged system be required, it will be addressed with Owners’ alignment for the
program to best-fit the Project Schedule. When required, a vendor cyber upgrade
as referenced in Attachment 1 will be provided. In the event Owners disagree
with Contractor’s decision regarding cyber implementation into any vendor
packaged system, such disagreements will be submitted to the Dispute Resolution
Board (DRB) to resolve the disagreement. If Owners prefer a different method of
cyber implementation, such change will constitute an Owner-Directed Change.

•
Cooperation in good faith with Owners to review and comment on Owners’ developed
cyber security program documents and implementing procedures.

•
When updating and developing the Consortium Cyber Security governing documents,
Contractor will take into consideration any applicable industry cyber security
experience provided by Owners.

•
Contractor will develop and provide digital network architecture and
communications flow diagrams in sufficient detail to facilitate defensive
strategy design review and optimization of assessment activities, collaboration
among stakeholders, and future analysis of cyber incidents. Owners and
Contractor shall agree on a prudent approach. This work product shall be a
configuration controlled design document.

•
Where certain information needed to assess CDAs constitute Safeguards
Information (SGI), as defined by 10 CFR 73.21, described in 10 CFR 73.22, and
designated as such by Southern Nuclear, Contractor will control and manage
SNC-related SGI in accordance with Contractor programmatic controls and
procedures approved by SNC Fleet Nuclear Security prior to initial use.

•
Contractor’s scope identified in Attachment 1.

•
Contractor will support Owners’ reasonable requests in preparing for and
participating in NRC inspections, and in seeking NRC approval for potential
changes to Owners’ cyber security program.

•
Contractor shall use commercially reasonable efforts to incorporate cyber
security features into design, development, and procurement of systems that have
not yet reached final design (e.g., Plant Security System, Emergency
Communication System, core I&C systems, etc.)

•
Contractor shall reevaluate applicable Phase I deliverables that support ongoing
work based on criteria contained in updated governing documents (e.g., Critical
Systems and Critical Digital Assets lists).


Westinghouse / Stone & Webster - Proprietary & Confidential
Page 2 of 6



--------------------------------------------------------------------------------

[ap1000logo.jpg]

•
Contractor will update and complete applicable governing documents prior to
commencement of Work covered by the respective document.

•
Contractor will provide all reference documentation utilized to support CDA
identification and assessment determinations. Should any reference material be
non-releasable, Contractor will work with Owners to make available in a
convenient manner.

It should be noted that the Cyber Security Level 4 (L4) portion of the Cyber
Security Monitoring System (CYS) will be installed and made operational no later
than [***] prior to planned fuel receipt at each unit. Monitoring of critical
digital assets necessary to support fuel receipt will be in place. This
requirement supersedes “120 days prior to receipt of nuclear fuel to the plant
site” stated in Attachment 1, Section 1.1. As plant systems continue to be
turned over, the systems which shall be monitored and supported by CYS will be
interfaced into CYS.
The Cyber Security Level 3 (L3) portion of the CYS associated with EFS will be
installed and made operational no later than [***] prior to the planned
commencement of the Emergency Preparedness Plan (EPP) graded exercise at each
unit.
Provisions for penetration testing will be addressed in the development of the
test plans prior to systems being connected to the plant network and turned over
to Owners.
The following scope is within Owners’ responsibility:
•
Owners’ scope identified in Attachment 1.

•
Owners’ Cyber Security Plan, program and development of implementing procedures
and maintenance.

•
As cyber security is licensee’s program, Owners will continue to maintain the
primary interface with the NRC, including incident management in accordance with
10 CFR 73.

•
Adequate resources to support timely reviews of Contractor’s scope to maintain
the Project Schedule.

•
The operational monitoring of CYS in accordance with Owners’ Cyber Security
Program.

•
Cooperate in good faith with Contractor for the execution of this scope of work.



The EPC Agreement terms and conditions shall apply to this Change Order except
as otherwise provided in this Change Order.



Westinghouse / Stone & Webster - Proprietary & Confidential
Page 3 of 6



--------------------------------------------------------------------------------

[ap1000logo.jpg]

In addition, the following provisions will apply to the work scope contemplated
by this Change Order in lieu of parallel provisions stated in the EPC Agreement:
ARTICLE 14 – WARRANTY
Article 14.7 Cyber Security Work Warranties. Contractor warrants that the (i)
Equipment provided by Contractor in connection with the Cyber Security Scope of
Work (with the exception of the vendor upgrades, which are covered below) shall
be free from defects in design, workmanship and material and (ii) the Services
provided in connection with the Cyber Security Scope of Work will be performed
by qualified persons using competent professional knowledge and judgment and
both Equipment and Services shall conform to the Performance Standards
(respectively, the “Cyber Security Equipment Warranty” and the “Cyber Security
Services Warranty”). These warranties with respect to the cyber security work
will commence as to each Unit on the date on which the activities designated on
the project schedule as “CYS Site Acceptance Testing Complete” for such Unit are
completed and shall expire on the date that is [***] after such date. For any
non-conforming Equipment discovered during the Cyber Security Equipment Warranty
period, provided that Contractor is promptly notified before the end of the
Cyber Security Equipment Warranty period, Contractor shall perform such repair
or replacement as required to meet the Cyber Security Equipment Warranty without
additional compensation from Owners. The decision to repair or replace will be
made by Contractor with input from Owners. In the event any portion of the
Services provided in connection with the Cyber Security Scope of Work fails to
conform to the Cyber Security Services Warranty, provided that Contractor is
promptly notified before the end of the Cyber Security Services Warranty period,
Contractor shall promptly re-perform the non-conforming Service without
additional compensation from Owners. For any vendor upgrade, Contractor will
pass through to Owners the warranty received by Contractor from the manufacturer
or vendor of that vendor upgrade.
(2)
REASON FOR CHANGE

The work herein is in accordance with Article 9 of the EPC Agreement and has
been agreed to in the Binding Term Sheet.
(3)
PAYMENT SCHEDULE FOR CHANGE

The following milestone payments will be invoiced upon Contractor’s completion
of each milestone:
Estimated Completion Date
Deliverable
Milestone %
Milestone Payment
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 


Westinghouse / Stone & Webster - Proprietary & Confidential
Page 4 of 6



--------------------------------------------------------------------------------

[ap1000logo.jpg]

[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 



(4)
APPLICABLE CONTRACT PRICE CATEGORY ([***])

Not applicable.

Westinghouse / Stone & Webster - Proprietary & Confidential
Page 5 of 6



--------------------------------------------------------------------------------

[ap1000logo.jpg]

(5)
OPTIONS TO MITIGATE COSTS OR DELAYS OR ENHANCE SAVINGS ASSOCIATED WITH CHANGE

Nothing additional.
(6)
EVALUATION OF THE IMPACT ON THE LICENSING BASIS AS OF THE DATE OF CHANGE

At this time, there are no anticipated impacts to the Licensing Basis as a
result of this Change Order.
(7)
WRITTEN PROPOSAL FOR EXECUTING THE WORK INSOFAR AS IT HAS CHANGED

Not applicable.

Westinghouse / Stone & Webster - Proprietary & Confidential
Page 6 of 6



--------------------------------------------------------------------------------

[ap1000logo.jpg]



(8)
CHANGES NEEDED TO MILESTONE PAYMENT

Not applicable.
(9)
CHANGES NEEDED TO PROJECT SCHEDULE

Not applicable.


















PREPARED BY (CONTRACTOR):
WESTINGHOUSE ELECTRIC COMPANY LLC    STONE & WEBSTER, INC.
By:                             By:
Name:                         Name:
Title:                         Title:
Date:                            Date:




APPROVED (OWNERS):


GEORGIA POWER COMPANY (AS AN OWNER AND AS AGENT FOR THE OTHER OWNERS)
By:
Name:
Title:          Date         





Westinghouse / Stone & Webster - Proprietary & Confidential
Page 7 of 6



--------------------------------------------------------------------------------

[ap1000logo.jpg]





Attachment 1


Technical Description for
AP1000 Plant Consortium Cyber Security Scope of Supply


November 2014

















--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures





Attachment B to Amendment No. 7 to EPC Agreement (April 8, 2008)
FORM OF PLANT-WIDE SECURITY AND COMMUNICATIONS SYSTEM INTEGRATION CHANGE ORDER





--------------------------------------------------------------------------------

PRIVILEGED & CONFIDENTIAL

PLANT-WIDE SECURITY AND COMMUNICATIONS SYSTEM INTEGRATION CHANGE ORDER
DATED: DECEMBER XX, 2015
VOGTLE AP1000 NUCLEAR UNITS 3 & 4


CONTRACT: Engineering, Procurement and Construction Agreement by and between
Georgia Power Company, acting for itself and as agent for Oglethorpe Power
Corporation, Municipal Electric Authority of Georgia and the City of Dalton,
Georgia, (collectively, “Owners”), and a consortium consisting of Westinghouse
Electric Company LLC and Stone & Webster, Inc., as Contractor for AP1000 Nuclear
Power Plants, dated as of April 8, 2008, as amended (“EPC Agreement”).
DESCRIPTION OF CHANGE: This Change Order is pursuant to Article 9 of the EPC
Agreement and paragraph 7 of the Binding Term Sheet dated October 27, 2015 among
Westinghouse Electric Company LLC, Oglethorpe Power Corporation, Municipal
Electric Authority of Georgia, Georgia Power Company, and the City of Dalton
Georgia (“Binding Term Sheet”).


In accordance with this Change Order and in exchange for Owners’ payment as set
forth in paragraph 7 of the Binding Term Sheet, Contractor is to design,
construct, install, test, and implement of a fully functioning, integrated,
plant-wide security system for Vogtle Units 1–4, including all Site plant
facilities (this integrated, plant-wide system hereafter generically referred to
as the “Site Security System”), that satisfy all applicable requirements in the
Licensing Basis, NRC regulations and guidance (including but not limited to 10
CFR § 73.55 and implementing guidance), the EPC Agreement, and any written
technical direction or other applicable written instructions or criteria
provided by Owners—as such requirements exist as of the Settlement Effective
Date.
High-Level Site Security Scope of Work
Contractor is responsible for performing all work required to fully implement
plant security systems for Units 3 and 4 (including Site facilities) and for
performing all work within the Site and outside the Unit 1 and 2 protected area
fence, including Owner-controlled areas, to provide a fully-functioning
four-unit Site Security System. To support integration of Units 1 and 2 into the
Site Security System, Contractor shall (a) provide security systems and
equipment for Units 3 and 4, [***].
Owners shall be responsible for modifications and upgrades to security systems
and equipment inside the Unit 1 and 2 protected area fence, and as applicable
for equipment and systems outside the Site boundaries, to the extent such
modifications are necessary to support the integration of
__________________
1[***].

1

--------------------------------------------------------------------------------

PRIVILEGED & CONFIDENTIAL

Units 1 and 2 into the Site Security System; provided, however, that Owners’
responsibility for such modifications shall not diminish Contractor’s obligation
to [***].
Owners and Contractor will jointly develop the design details for the Site
Security System, which shall be consistent with this Site Security Scope of
Work, including the Licensing Basis, NRC regulations and guidance, the EPC
Agreement, and the design criteria and functional requirements provided in
writing by Owners as of the Settlement Effective Date. [***]
Owners and Contractor will jointly develop a transition plan to [***]. Final
transition plan will be approved by Owners to support construction schedules and
security plan schedules. After completing all applicable testing and startup
activities for Unit 3, Contractor will be responsible for [***]; provided,
however, that Owners will be responsible for performing all modifications and
testing activities required for Units 1 and 2 equipment prior to and during the
transition. After completing applicable testing and startup activities for Unit
4, Contractor will be responsible for [***].
Schedule
Contractor will perform the Site Security Scope of Work in a manner that is
consistent with and supports the January 2015 IPS.




Detailed SOW
The Site Security Scope of Work includes the categories of Work described below.
[***]2












____________________
2REFLECTS THE REDACTION OF APPROXIMATELY 7 PAGES OF TEXT



2

--------------------------------------------------------------------------------

Confidential Trade Secret Information — Subject to Restricted Procedures





Attachment C to Amendment No. 7 to EPC Agreement (April 8, 2008)
DISPUTE RESOLUTION BOARD PROCEDURES





--------------------------------------------------------------------------------



DISPUTE RESOLUTION BOARD PROCEDURES
Article 1.GENERAL
1.1.    These Dispute Resolution Board Procedures, including Attachments 1 and 2
hereto (“DRB Procedures”) specify the requirements for establishing and
operating the Dispute Resolution Board (“DRB”) pursuant to Article 27A of the
EPC Agreement.
1.2.    The entities listed in the first paragraph of Amendment No. 7 to the EPC
Agreement (individually a “Party” and collectively the “Parties”) shall
diligently cooperate with each other and with the DRB and shall perform such
acts as may be necessary to obtain prompt, informed, cost-effective and
expeditious resolution of any Claim based on the relevant facts, the EPC
Agreement and applicable Law, bearing in mind that a DRB Proceeding is intended
to be an expedited process designed to achieve binding or interim disposition of
Claims within [***] of instituting the DRB Proceeding. These DRB Procedures do
not modify the respective rights and duties of the Owners or the Contractor
except as specifically provided herein.
1.3.    Each Party agrees that its compliance with Article 27A and these DRB
Procedures with regard to a Claim is a condition precedent to such Party’s
commencing or pursuing any arbitration or litigation with respect to such Claim.
Except as set forth in Section 27.6 of the EPC Agreement, the Contractor
covenants not to sue or demand arbitration with the Owners, and the Owners
covenant not to sue or demand arbitration with the Contractor, with respect to
any Claim (i) that is the subject of an interim DRB Determination until after
the Fuel Load of the Second Unit or prior termination of the EPC Agreement or
(ii) that is the subject of a final and binding DRB Determination at any time.
Article 2.DEFINITIONS
2.1.    Except as otherwise defined in these DRB Procedures, capitalized terms
in these DRB Procedures have the meaning set forth in the EPC Agreement.
2.2.    “Amount in Controversy” means the amount in controversy under an
Individual Claim, as agreed to by the Parties or determined by the DRB based on
a comparison of the Final Positions of the Owners and the Contractor with
respect thereto. Depending on the nature of the Claim, the Amount in Controversy
may be measured in money, days or both.
2.3.    “Claim” has the meaning set forth in Section 27.1 of the EPC Agreement.
2.4.    “EPC Agreement” means the Engineering, Procurement and Construction
Agreement, dated April 8, 2008, as amended, by and among the Parties.
2.5.    “Final Position” means the amount that a Party submits or states as its
final position with respect to an Individual Claim, or is deemed to have so
submitted or stated, pursuant to R-3 in Attachment 2 of these DRB Procedures.
2.6.    “DRB” means the Dispute Resolution Board established pursuant to Article
27A of the EPC Agreement.

1

--------------------------------------------------------------------------------



2.7.    “DRB Members” are the three members of the DRB, each of whom is a
signatory to the DRB Member Agreement, as jointly selected by the Owners and the
Contractor as provided herein, and any replacements of such Members.
2.8.    “DRB Member Agreement” is an agreement, in the form attached hereto as
Attachment 1 (with such changes thereto as are agreed to by the Parties and the
DRB Members), to which the individual DRB Members, the Owners, and the
Contractor are Parties, which establishes the DRB consistent with the
requirements of these DRB Procedures.
2.9.    “DRB Determination” means a written decision issued by the DRB on a
Claim submitted to it including any award contained in the decision. Except as
set forth in Section 27A.2(b) of the EPC Agreement, DRB Determinations shall not
be admissible in subsequent litigation or other dispute resolution proceedings.
2.10.    “DRB Hearing” is the hearing referred to in R-26 in Attachment 2 to
these DRB Procedures.
2.11.    “DRB Proceeding” means the process that is commenced by submission of a
Claim to the DRB for the purpose of obtaining a DRB Determination.
2.12.    “DRB Financial Interest” means any direct or indirect ownership
interest, loans, receivables, or payables, except for holdings in mutual funds
or exchange traded funds.
2.13.    “Individual Claim” means a Claim where all requests for schedule or
monetary relief or payment arise from a single event, occurrence or incident, or
from a group of events, occurrences or incidents that are sufficiently related
such that the DRB concludes the ends of justice and economy are promoted by
considering the requests/disputes in the context of one another. The DRB shall
determine the existence, scope and composition of an Individual Claim in the
event of a disagreement between the Parties as to the same. Subdivision of an
Individual Claim for the purpose of creating, or which creates, multiple Claims
that are less than [***] pursuant to Section 27A.2(b) of the EPC Agreement is
prohibited. Aggregation of Individual Claims for the purpose of avoiding the
effects of Section 27A.3 of the EPC Agreement is also prohibited.
2.14.    “Additional Project Parties” means past or present consultants,
subconsultants, subcontractors and suppliers of all tiers engaged in connection
with the Vogtle Units 3&4 project.
2.15.    “Other Parties” means entities and individuals who have been engaged by
any of the Owners or the Contractor in any capacity within the 10 years prior to
December 31, 2015.
2.16.    “Potential Conflict Parties” means, collectively, the Parties, the
Additional Project Parties, the Other Parties, and the key individuals employed
by each, as identified in a list compiled for this purpose by the Owners and
Contractor.
2.17.    “Strike” means either (i) a denial by the DRB of a Strike-Eligible
Claim in its entirety or (ii) a DRB Determination of a Strike-Eligible Claim
that includes either (a) a

2    



--------------------------------------------------------------------------------



monetary award in an amount less than [***] of the portion, if any, of the
Amount in Controversy measured in dollars; or (b) an award of days in an amount
less than [***] of the portion, if any, of the Amount in Controversy measured in
days.
2.18.    “Strike-Eligible Claim” means an Individual Claim with an Amount in
Controversy greater than [***] or a DRB Determined Strike-Eligible Claim.
2.19.    “DRB Determined Non-Binding Claim” means a Claim pending before the DRB
(“Pending Claim”) which is determined by the DRB to be so substantially similar
or related to one or more Claims previously submitted to the DRB that the
Pending Claim, if brought at the same time as such previously-submitted
Claim(s), would have been aggregated by the DRB with such previously submitted
Claim(s) as part of an Individual Claim, and with respect to which the DRB
determines the Amount in Controversy for such Pending Claim and the Amounts in
Controversy for such previously submitted Claims collectively exceed [***].
2.20.    “DRB Determined Strike-Eligible Claim” means a Pending Claim which is
determined by the DRB to be so substantially similar or related to one or more
Claims previously submitted to the DRB that the Pending Claim, if brought at the
same time as such previously-submitted Claim(s), would have been aggregated by
the DRB with such previously submitted Claim(s) as part of an Individual Claim,
and with respect to which the DRB determines the Amount in Controversy for such
Pending Claim and the Amounts in Controversy for such previously submitted
Claims collectively exceed [***].
Article 3.REQUIREMENTS FOR DRB MEMBERSHIP
3.1.    Each prospective DRB Member shall individually represent that he/she is
qualified and able to perform independently and impartially the duties set forth
in Article 27A of the EPC Agreement, these DRB Procedures and the DRB Member
Agreement. It is imperative that DRB Members show no partiality to either the
Contractor or the Owners, or have any conflict of interest. The DRB Members
shall agree to abide by the Code of Ethics recommended by the Dispute Resolution
Board Foundation.
3.2.    Each DRB Member shall have the following professional experience and
qualifications:
3.2.1.    Experience with the interpretation and implementation of EPC contracts
and associated documents;
3.2.2.    Experience in construction matters and the resolution of design and
construction disputes relevant to the scope of work for this project, and
3.2.3.    Prior experience as a member of a dispute resolution board or as a
mediator or arbitrator with respect to complex construction disputes is
preferred, but not required.
3.3.    The chair of the DRB (the “DRB Chair”) shall also have administrative
and dispute resolution experience and the ability to facilitate the DRB's
proceedings. It is also desirable for the DRB Chair to have substantial
experience in

3    



--------------------------------------------------------------------------------



construction dispute resolution, adjudication or arbitration, the interpretation
of construction contract documents, and the analysis and resolution of
construction claims.
3.4.    It is imperative that all members of the DRB be neutral, act
impartially, and be free from any conflict of interest. The avoidance of an
actual or perceived conflict of interest and/or bias is central to the
effectiveness of the DRB. Consequently, the DRB Members shall meet the following
criteria and limitations for membership:
3.4.1.    Direct Employment: Individuals who are current or former employees of
any of the Parties, or any of the Additional Project Parties, may not serve as
DRB Members. Prospective DRB Members who are current or former employees of any
of the Potential Conflict Parties must disclose that employment information in
writing at the time of submission of the information described in Section 4.2
below.
3.4.2.    Attorney-Client Relationships: Attorneys who have been involved in the
representation of any of the Parties, or Additional Project Parties in relation
to the Project, may not serve as DRB Members. Any past or present involvement in
the representation of any of the Potential Conflict Parties must be disclosed in
writing at the time of submission of the information described in Section 4.2
below, and such disclosures shall include any past or present representation of
any of the Potential Conflict Parties by the Prospective DRB Member’s law firm.
3.4.3.    Close Personal or Professional Relationships: Individuals with a close
personal or professional relationship with a key individual of any Project Party
may not serve as DRB Members. All close personal or professional relationships
with any individuals listed as Potential Conflict Parties or otherwise known to
be associated with any of the Potential Conflicts Parties must be disclosed in
writing at the time of submission of the information described in Section 4.2
below.
3.4.4.    Service on Other DRBs: All past and current service as a DRB member or
as an arbitrator on projects involving any of the Parties or Additional Project
Parties must be disclosed in writing.
3.4.5.    Prior Involvement: No DRB Member shall have had substantial prior
involvement in the Vogtle Units 3&4 project, as determined by the Owners and the
Contractor.
3.4.6.    Financial Interest: No DRB Member shall have any DRB Financial
Interest in any Party or the EPC Agreement, except for payment of the DRB
Member’s fees and expenses as provided herein or in the DRB Member Agreement.
Prospective DRB Members with a DRB Financial Interest in any of the Potential
Conflict Parties, or a prior DRB Financial Interest in any of the Parties or
Additional Project Parties, must disclose those DRB Financial Interests in
writing at the time of submission of the information described in Section 4.2
below.

4    



--------------------------------------------------------------------------------



3.4.7.    Consultant: No DRB Member shall have been, nor for the duration of the
DRB be, employed as a consultant or otherwise by any Party or its Personnel,
including as a representative for purposes of negotiations, unless any such
relationship has been disclosed in writing to and approved by all Parties.
3.4.8.    Advice: No DRB Member shall give advice to any Party or their
Personnel, on an ex-parte basis, concerning the conduct of the EPC Agreement,
other than in accordance with the EPC Agreement and these DRB Procedures.
3.4.9.    Ex-parte Communication: No DRB Member shall have any ex-parte
communications with any Party at any time after their becoming a DRB Member,
except as otherwise permitted by these DRB Procedures.
3.4.10.    Confidentiality: Each DRB Member shall treat the details of the EPC
Agreement, all matters discussed with the DRB, all documents and information
provided to the DRB, and all the DRB’s activities and DRB Hearings as private
and confidential, and shall not publish, comment on or disclose them without the
prior written consent of the Parties, except as otherwise permitted by these DRB
Procedures.
3.4.11.    While serving as a DRB Member, no DRB Member shall participate in any
discussion contemplating the creation of an agreement or making an agreement
with any of the Parties or their Personnel or any current Additional Project
Party regarding present or future employment or fee-based consulting services,
or any other business arrangement after ceasing to act as a DRB Member or after
the EPC Agreement is completed.
3.5    Except for their respective participation in any DRB Proceeding, none of
the Parties shall solicit advice or consultation from the DRB Members, on an ex
parte basis, and the DRB Members shall refrain from offering or providing such
advice or consultation.
Article 4.ESTABLISHMENT OF THE DRB
4.1.    The Owners and the Contractor shall meet to discuss the establishment of
the DRB, possible prospective DRB Members, and to exchange lists of the
Additional Project Parties, Other Parties, and the key personnel of Potential
Conflict Parties.
4.2.    The Owners and the Contractor shall discuss and establish the
qualifications upon which prospective DRB Members are to be evaluated and to
jointly agree on three or more prospective DRB Members. Upon agreement on a list
of prospective DRB Members, such prospective DRB Members will be jointly
contacted by the Parties, provided with a copy of these DRB Procedures including
Attachments 1 and 2 hereto, and the list of Potential Conflict Parties, and
invited to submit the following information for further consideration by the
Owners and Contractor:

5    



--------------------------------------------------------------------------------



4.2.1.    Resume showing experience and qualifications as required by these DRB
Procedures.
4.2.2.    Identification of past and current experience as a member of an
arbitral or mediation panel or a dispute resolution board. Each such assignment
shall be listed separately, indicating the name and location of the project,
dates of service, name of owner, name of contractor, contract value, name of
nominating party if applicable, and names of the other members.
4.2.3.    Disclosure statement describing: (i) past, present, and anticipated
relationships, including indirect relationships through the prospective DRB
Member's employer, if any, respecting all Potential Conflict Parties and
otherwise in accordance with the requirements of Article 3 above, (ii) any DRB
Financial Interest, and (iii) any involvement in the Vogtle Units 3 & 4 project.
4.3.    Disclosure is a continuing obligation of all DRB Members throughout the
life of the DRB.
4.4.    The Owners and the Contractor shall meet again within fifteen (15) Days
of the receipt of this information to review and mutually agree on the final
selection of all three DRB Members. In the event that all three DRB Members were
not selected from the initial pool of candidates, the process shall be repeated
as necessary.
4.5.    Within fifteen (15) Days of completion of the selection process, the DRB
Member Agreement shall be executed among the three DRB Members, the Owners, and
the Contractor. The DRB Member Agreement sets forth the terms and conditions
that apply to the services to be provided by the DRB Members and, if the
composition of the DRB changes, shall be amended to reflect such changes. The
DRB shall be deemed constituted when the DRB Member Agreement is fully executed
by all signatories.
4.6.    The three DRB Members shall designate the DRB Chair and, in writing,
notify the Owners and the Contractor of the identity of the DRB Chair.
4.7    In the event any DRB Member resigns, becomes incapacitated, dies or is
otherwise incapable of serving as a member of the DRB, then a replacement member
shall be selected in accordance with this Section 4.7. In the event of a vacancy
on the DRB, the Parties shall engage in good faith discussions to agree on a
replacement DRB Member and fill the vacancy as quickly as practicable. If the
vacancy has existed for thirty (30) Days and the Parties have not agreed on a
replacement, the Contractor shall offer the names of two prospective replacement
DRB Members and the Owners shall collectively offer two names. The information
described in Section 4.2 shall be assembled for the four candidates. The four
names, along with the assembled information, shall be provided to the remaining
members of the DRB in alphabetical order, without any information identifying
which candidates were suggested by each Party. The remaining DRB Members shall
select a replacement DRB Member from the four names on the list. If two
vacancies exist at the same time, the same process shall be used except the one
remaining DRB Member shall select two replacement DRB Members from the four
names on the list in the event the Parties are unable to fill the vacancy(ies).

6    



--------------------------------------------------------------------------------



Article 5.TERMS AND TERMINATION OF THE DRB
5.1.    Each DRB Member shall be appointed for the life of the EPC Agreement but
not beyond the dissolution of the DRB as provided in Section 5.4 below. The
services of a DRB Member may be terminated without cause only by mutual
agreement of the Parties. In such event, written notice of the termination,
signed by the Parties, will be provided to the DRB Members, and the termination
will be effective upon the date the notice is signed by the Parties. The Parties
will thereafter fill the vacancy in accordance with the terms of these DRB
Procedures.
5.2.    The services of a DRB Member may be terminated for cause only as
follows:
5.2.1.    Any Party may seek removal of a DRB Member for demonstrated bias;
partiality; lack of independence; inability or refusal to perform his or her
duties with diligence and in good faith; or other improper conduct.
5.2.2.    If a Party becomes aware of a conflict of interest for a DRB Member,
it may, by written notice copied to the other Parties and all DRB Members,
request that the DRB Member with such alleged conflict explain, remedy or remove
the alleged conflict. If the alleged conflict is not explained sufficiently,
remedied or removed within twenty-one (21) Days of notice, then the Party may
seek to terminate the DRB Member.
5.3.    Any Party seeking to terminate a DRB Member for cause shall first confer
with the other Parties to determine if the other Parties agrees with the
termination. If the Parties agree, the DRB Member shall be terminated. If there
is failure to reach agreement, the Party seeking termination shall have the
right to proceed to a court of competent jurisdiction as identified in the DRB
Member Agreement to effect the termination.
5.4.    The DRB shall be dissolved upon completion of its deliberations and
rendering of a DRB Determination on any Claims submitted to the DRB prior to
Final Completion of the Second Unit and delivery of any related DRB
Determinations; except that if the EPC Agreement is terminated, the DRB shall
immediately be dissolved, except to the extent, and for the purpose of
resolving, unresolved Claims submitted to the DRB at least sixty (60) Days prior
to such termination of the EPC Agreement. Within twelve (12) months after the
first to occur of Final Completion of the Second Unit or termination of the EPC
Agreement, the DRB shall render a DRB Determination on any Claims submitted to
the DRB prior to such completion or termination. If the DRB does not do so, the
DRB is dissolved and the Parties may pursue such Claims pursuant to the EPC
Agreement. After the DRB is dissolved as provided herein, it shall have no
further authority to consider Claims.
Article 6.OPERATION OF THE DRB
6.1.    DRB Proceedings and DRB Hearings shall be conducted in accordance with
these DRB Procedures, including the AAA Construction Industry Arbitration Rules
Amended and Effective July 1, 2015, as modified and reflected in Attachment 2
hereto. The Parties and the DRB agree and understand that the AAA [***].

7    



--------------------------------------------------------------------------------



6.2.    The DRB shall have the authority to carry out the functions of the DRB
as contemplated by the EPC Agreement and the DRB Procedures, including without
limitation the authority to make all rulings and decisions necessary for
effective and efficient implementation of the DRB process. Without limiting the
foregoing, the DRB shall have authority to rule on the validity and completeness
of invoices, determine the existence, scope and composition of Individual
Claims, the Final Positions of the Parties with respect to each Individual
Claim, the Amount in Controversy in each Individual Claim, whether a Claim is a
Strike-Eligible Claim, whether a DRB Determination constitutes a Strike, when a
Payment Suspension Period begins, when a Payment Suspension Period ends, and the
like.
6.3.    The DRB may, in its discretion, retain and compensate any administrative
staff and subject-matter experts the DRB considers appropriate to assist it in
conducting DRB Proceedings and making DRB Determinations. Within fifteen (15)
Days of request by the DRB, subject to the provisions of Section 27A.5(b) of the
EPC Agreement, the Owners shall reimburse the DRB for [***], and the Contractor
shall reimburse the DRB for [***], of all costs incurred or committed by the DRB
for such purposes.
6.4.    The DRB will visit the Site and meet with representatives of the Parties
in joint sessions at periodic intervals and at additional times as requested by
the Parties. The DRB Chair shall schedule the regular DRB meetings on a
quarterly basis unless the Owners, the Contractor, and the DRB agree that more
frequent or less frequent meetings are appropriate given the current status,
scope and remaining duration of the project. Under no circumstances, however,
shall the frequency of regular DRB meetings be less than two times in a calendar
year. Each regular DRB meeting shall consist of an informal discussion and a
field observation of the work in progress. The discussion and field observation
shall be attended by personnel of the Owners and the Contractor. Any individual
discussion or consultation without all Parties present is strictly prohibited.
The DRB Members shall not visit the Site except under arrangements made jointly
by the Parties.
6.5.    If requested by the DRB, the Contractor will provide the DRB and the
Owners with a current list of pending and rejected Change Orders and notices of
Change, as well as any other information, schedule, or status reports in advance
of each DRB meeting.
6.6.    All documents and information produced, disclosed or used in (a)
negotiations or in connection with a dispositive motion pursuant to these DRB
Procedures, (b) to obtain an advisory DRB opinion, or (c) in a DRB Proceeding
shall be subject to the “Protective Order Governing the Use and Handling of
Confidential, Proprietary, and Export Controlled Information in the Lawsuit”
attached hereto as Attachment 3, to the same extent as documents and information
produced, disclosed or used in the litigation in which the Protective Order was
entered.



8    



--------------------------------------------------------------------------------



ATTACHMENT 1
FORM OF DRB MEMBER AGREEMENT





--------------------------------------------------------------------------------



DRB MEMBER AGREEMENT
This DRB Member Agreement (this “Agreement”) by and between GEORGIA POWER
COMPANY, a Georgia corporation, OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), an electric membership corporation formed under the
laws of the State of Georgia, MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public
body corporate and politic and an instrumentality of the State of Georgia, MEAG
Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and THE CITY OF
DALTON, GEORGIA, an incorporated municipality in the State of Georgia acting by
and through its Board of Water, Light and Sinking Fund Commissioners
(hereinafter referred to collectively as “Owners”); WESTINGHOUSE ELECTRIC
COMPANY LLC, a Delaware limited liability company having a place of business in
Monroeville, Pennsylvania (“Westinghouse”), and CB&I STONE & WEBSTER, INC., a
Louisiana corporation having a principal place of business in Charlotte, North
Carolina (“CB&I/S&W”, hereinafter referred to collectively with Westinghouse as
“Contractor”); and ___________________, ____________________, and
______________________ (hereinafter referred to collectively as the “DRB
Members”) is entered into as of the _____ day of _______________, 201___. Owners
and Contractor are collectively referred to herein as the “Parties.”


I    DRB DOCUMENTS
A.
Owners and Contractor entered into an Engineering, Procurement and Construction
Agreement, dated as of April 8, 2008 (the “EPC Agreement”) to provide for, among
other things, the design, engineering, procurement, installation, construction
and technical support of start-up and testing of equipment, materials and
structures comprising Units 3 and 4 of the nuclear-fueled electricity generation
facility to be located at the existing site of the Vogtle Electric Generating
Plant in Waynesboro, Georgia.

B.
Amendment No. 7 to the EPC Agreement, dated __________________ (“Amendment No.
7”), provides in Article 27A for the establishment of a Dispute Resolution Board
(“DRB”) to assist in resolving disputes.

C.
The Dispute Resolution Board Procedures (“DRB Procedures”) attached as Exhibit
CC to the EPC Agreement pursuant to Amendment No. 7 provides for the selection
of three (3) DRB members and the operation of the DRB. A copy of the DRB
Procedures is attached hereto as Exhibit “A”.

D.
This Agreement and the EPC Agreement, including all amendments thereto and the
DRB Procedures are referred to herein as the “DRB Documents”.

II    PURPOSES OF DRB
To assist in and facilitate the avoidance of Claims between the Parties and to
effect the prompt, informed, cost-effective, expeditious and impartial
resolution of Claims that are submitted to it.



--------------------------------------------------------------------------------





III    DRB SCOPE OF WORK
A.
General.

1.
The DRB shall perform services and assume responsibilities consistent with the
DRB Documents, including those necessary and reasonably inferable but not listed
therein, to achieve the purpose of the DRB Documents.



2.
Capitalized terms not specifically defined herein are defined in the other DRB
Documents.



3.
The DRB Documents are to be construed consistently and harmoniously, provided
this Agreement shall not limit any of the DRB’s or the DRB Members’ obligations
under the other DRB Documents. In the event of any conflict between or among any
of the DRB Documents, the order of precedence to resolve any such conflicts is:



a.
EPC Agreement, as amended through Amendment No. 7;

b.
The DRB Procedures; and

c.
This Agreement.



B.
Operating Procedures. The DRB shall establish internal DRB operating procedures
(“DRB Operating Procedures”), consistent with and subject to the requirements
and guidelines set forth in the DRB Documents, establishing (i) the mailing
address(es) and email address(es) for communications with the DRB; (ii)
responsibility for preparing minutes of meetings between the DRB and the
Parties; (iii) a list of weekly, monthly or other periodic project reports to be
provided to the DRB; and (iv) a preliminary schedule for DRB site visits and
inspections to occur within the first year of the establishment of the DRB. A
draft of the DRB Operating Procedures shall be submitted to the Parties for
their review and comment. Within ten (10) Days of receipt, the Parties shall
confer and propose edits, revisions, additions, deletions or other modifications
and shall deliver such comments to the DRB for their consideration for
incorporation into the final DRB Operating Procedures. The DRB shall act
reasonably in rejecting or accepting any such comments and incorporating them
into the final DRB Operating Procedures. The DRB shall publish and transmit to
the Parties the final DRB Operating Procedures upon consideration of the
Parties’ comments.

C.
Resolution of Disputes.

1.
The DRB is required to follow and comply with all procedures and requirements
expressly set forth in the DRB Documents, and any deviation from the same must
be mutually agreed upon in writing by the Parties.

2.
When the DRB determines that the services of one or more outside consultants is
needed to advise the DRB, the DRB may engage such consultants at its discretion.

3.
The DRB may convene internal meetings as needed to review and discuss all
matters pending before it, and to formulate the responses, determinations,


2

--------------------------------------------------------------------------------



4.
orders, opinions and DRB Determinations expressly required under the DRB
Documents.

5.
All DRB Determinations, orders and responses to requests for clarification or
reconsideration shall be signed by at least a majority of the DRB Members.

IV    RESPONSIBILITIES OF THE DRB MEMBERS
The DRB Members shall:
A.
comply with all requirements for DRB membership set forth in the DRB Documents;

B.
not discuss, individually or collectively, issues with the Owners or the
Contractor that could possibly be construed as compromising the DRB’s ability to
impartially resolve any Claims;

C.
not express an individual or collective opinion of merit, in whole or in part,
for any potential or other Claim other than through the issuance of a DRB
Determination, except in the case of an advisory opinion or a finding or order
on a dispositive motion;

D.
in accordance with the DRB Documents, consider the facts and conditions forming
the basis for a submitted Claim impartially and evaluate the merits based on
careful consideration of the EPC Agreement, applicable law and regulations, and
the facts and circumstances of the Claim. The DRB Members shall not ignore,
disregard or undermine the intention, requirements, economic allocation of risk
or Work specified in the EPC Agreement;

E.
cause the DRB to comply with its duties and obligations under the DRB Documents;
and

F.
comply with the duties and obligations of the DRB Members under the DRB
Documents.

V    PAYMENT
A.
Invoicing details shall be established at the first meeting with representatives
of Owners and Contractor.

B.
Payments made to the DRB Members shall constitute full compensation for work
performed, travel time and services rendered, and for all materials, supplies
and incidentals necessary to serve on the DRB.

C.
Payment for services rendered by DRB Members shall be at the rate and conditions
agreed to between the Owners and the Contractor and each DRB Member.

D.
DRB Members shall be reimbursed for actual direct, non-salary expenses for
serving on the DRB including automobile mileage, parking, travel expenses from
the point of departure to the initial point of arrival, automobile rental, taxi
fares, food and lodging, printing, long distance telephone, postage and courier
delivery, subject to the terms and conditions of the DRB Documents.

E.
Payment made to DRB Members in the form of bonus, commission, or consideration
of any nature other than that specified hereinabove for performance and service


3

--------------------------------------------------------------------------------



provided under this Agreement, before, during or after the period this Agreement
is in effect, is prohibited.
F.
DRB Members shall individually submit invoices for work completed and
reimbursable expenses to the Owners and Contractor:

1.
Not more often than once per month.

2.
Based on the agreed billing rate and conditions and on the number of hours
expended, together with direct, non-salary reimbursable expenses for serving on
the DRB including an itemized listing supported by copies of original bills,
invoices, and expense accounts.

3.
Accompanied by a description of DRB activities performed and time spent daily
during that period.

G.
Subject to Section 27A.5 of the EPC Agreement, the Owners and Contractor shall
[***] pay [***] of the acceptable invoices, within thirty (30) Days of their
receipt.

VI    CONFIDENTIALITY AND RECORDKEEPING
i.
No DRB Member shall divulge information identified as confidential that has been
acquired during DRB activities without obtaining prior written approval from the
Owners and the Contractor.

ii.
DRB Members shall maintain cost records pertaining to this Agreement for
inspection by the Owners or the Contractor for a period of three (3) years
following the end or termination of this Agreement.

VII    ASSIGNMENT
No party to this Agreement shall assign or delegate any duty established under
this Agreement.
VIII    TERMINATION AND DISSOLUTION
A.
This Agreement may be terminated by mutual written agreement of the Owners and
Contractor at any time and the termination will be effective upon the date the
notice of termination is signed by the Owners and Contractor.

B.
Unless terminated by mutual written agreement of the Owners and Contractor, the
DRB shall be dissolved only in accordance with the DRB Documents.

C.
Individual DRB Members may only be terminated or replaced in accordance with the
DRB Documents.

D.
If a DRB Member resigns, is unable to serve, or is terminated, he or she shall
be replaced in accordance with the DRB Documents and, subject to Section VIII.E.
below, be deemed to no longer be a party to this Agreement. This Agreement shall
be amended to identify the replacement member and to obtain his or her signature
to this Agreement.

E.
Confidentiality and recordkeeping obligations shall survive the termination,
resignation or death of any DRB Member.


4

--------------------------------------------------------------------------------



IX    LEGAL RELATIONS
The Parties and each DRB Member expressly otherwise acknowledge that each DRB
Member, in the performance of his or her duties on or in connection with the
DRB, is acting in the capacity of an independent contractor and not as an
employee of Owners or the Contractor.
X    DISPUTES REGARDING THIS AGREEMENT
A.
Disputes among the parties arising out of this Agreement that cannot be resolved
by negotiation and mutual concurrence and actions to enforce any right or
obligation under this Agreement shall be initiated in the United States District
Court for the Southern District of Georgia, Augusta Division, or such other
court of competent jurisdiction.

B.
All questions shall be resolved by application of Georgia law.

C.
The DRB Members hereby consent to the personal jurisdiction of the United States
District Court for the Southern District of Georgia, Augusta Division, or such
other court of competent jurisdiction.

XI    COUNTERPARTS
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.
IN WITNESS WHEREOF, the Parties and the DRB Members have duly executed this
Agreement as of the date first above written.
DRB MEMBERS:
By:                 
(Signature)            (Name)    
By:                 
(Signature)            (Name)    
By:                 
(Signature)            (Name)    

5

--------------------------------------------------------------------------------



OWNERS:
Georgia Power Company




By:                            
Name:                            
Title:                            


Oglethorpe Power Corporation
(An Electric Membership Corporation)




By:                            
Name:                            
Title:                            




Municipal Electric Authority of Georgia, on its own behalf and on behalf of MEAG
Power SPVJ, LLC, MEAG Power SPVM, LLC and MEAG Power SPVP, LLC




By:                            
Name:                            
Title:                            




The City of Dalton, Georgia,
acting by and through its Board of Water, Light and Sinking Fund Commissioners




By:                            
Name:                            
Title:                            



6

--------------------------------------------------------------------------------





CONTRACTOR:
Westinghouse Electric Company LLC




By:                            
Name:                            
Title:                            




CB&I Stone & Webster, Inc.




By:                            
Name:                            
Title:                            





7

--------------------------------------------------------------------------------



Exhibit “A”


Dispute Resolution Board Procedures



8

--------------------------------------------------------------------------------



ATTACHMENT 2
AMENDED AAA RULES





--------------------------------------------------------------------------------



ATTACHMENT 2 TO DRB PROCEDURES
DRB RULES








Amended Construction Industry Arbitration Rules














































[m_image1.jpg]











--------------------------------------------------------------------------------



Amended Construction Industry Arbitration Rules
Regular Track Procedures
R-1. Agreement of Parties and Designation of Applicable DRB Procedures
(a)
[Reserved]

(b)
[Reserved]

(c)
Unless all Parties agree otherwise, Regular Track Procedures, as amended herein,
shall apply to all Claims.

(d)
If all Parties agree, the DRB shall apply the Fast Track Procedures or
Procedures for the Resolution of Disputes through Document Submission (Section D
of these DRB Rules) to any Claim.

(e)
[Reserved]

R-2. Good Faith Negotiations and Submission of Claims
(a)
Notice of Claim. A Party shall provide reasonable written notice to the other
Party of any Claim, which notice shall contain: (i) a statement of the Party's
position with regard to entitlement of all Claims and an explanation of the
basis and justification for such position with reference to EPC Agreement
language, and (ii) such Party’s position with respect to the amount of each
Claim, including incurred and forecasted costs and delays, stated in dollars for
monetary elements of the Claim and days for delay elements of the Claim. Within
ten (10) Days after receipt of written notice of a Claim, the receiving Party
shall provide a written response, which response shall contain: (i) a statement
of the Party's position with regard to entitlement of all Claims and an
explanation of the basis and justification for such position with reference to
EPC Agreement language, and (ii) such Party’s position with respect to the
amount of each Claim, including incurred and forecasted costs and delays, stated
in dollars for monetary elements of the Claim and days for delay elements of the
Claim.

(b)
Exchange of Information. Within twenty (20) Days after receipt of the response
to Claim as required in R-2(a), the Party or Parties required to substantiate
the Claim pursuant to Section 27.1 of the EPC Agreement (the “Proponent”) shall
provide to the Party or Parties against which the Claim is asserted (the
“Opponent”) a submission that includes: a calculation and description of the
cause and amount of all incurred, committed and reasonably anticipated costs and
delays involved in the Claim, stated in dollars for costs and days for delay,
and the documents supporting same; all Supporting Documentation specified in
Section 8.5(d) of the EPC Agreement; any applicable notices of Change and
responses to such, along with attachments; expert report(s) or expert analysis,
if any exist; copies of relevant additional documents relating to the position
of such Party regarding entitlement, causation and amount of each Claim in
question, including correspondence, meeting minutes, submittals, cost records,
schedules, schedule-related documents and analyses, referenced excerpts from the
EPC Agreement, and other referenced standards and requirements; and any
additional non-privileged information and documents that are requested in
writing by the Opponent and relate to the Claim or the positions of the Parties
concerning the Claim. To the extent the Claim involves delays, resequencing or
impacts to the Project Schedule or the time for performing the Work, the
Proponent’s submission shall include an analysis of such delays, resequencing or
impacts to the Integrated Project Schedule that is current as of the date of the
Claim, and Proponent’s rationale for attribution of the amounts sought in the
Claim that includes all resequencing, delays or impacts that occurred regardless
of the cause, and regardless of whether such delays or impacts support the
Proponent’s Claim. Within twenty (20) Days after the Proponent provides such
submission, the Opponent shall submit to the Proponent: a summary of its
defenses and arguments with respect to the Claim; any documentation supporting
such defenses and arguments; expert report(s) or analysis, if any exist; copies
of relevant additional documents relating to the Opponent’s defenses and
arguments, including




--------------------------------------------------------------------------------



correspondence, meeting minutes, and referenced excerpts from the EPC Agreement;
and any non-privileged information and documents that are requested in writing
by the Proponent and relate to the Claim, defenses thereto or the positions of
the Parties concerning the Claim. For good cause shown, a Party may request
additional time for the exchange of information.
(c)
Within ten (10) Days after the Parties have exchanged the information required
in R-2(a) and R-2(b), a senior official of each of Contractor and GPC, acting
for itself and as agent for the other Owners, for each Claim with authority to
resolve the Claim, shall meet and confer regarding such Claim in an effort to
resolve disputes underlying such Claim. The Parties shall participate in good
faith negotiations to resolve their differences before submitting a Claim to the
DRB. If a Claim is not resolved within sixty (60) Days of submission of written
notice of the Claim pursuant to R-2(a) either Owners or Contractor shall be
entitled to submit such Claim for resolution by the DRB. Good faith negotiations
may, but are not required to, involve solicitation and rendering of a DRB
advisory opinion as described in R-61.

R-3. Submission of Claim to DRB
(a)
Submission of a Claim. Any Party may initiate a DRB Proceeding only after the
processes described in R-2(a) and R-2(b) are completed. Any Party may submit a
Claim to the DRB to obtain a DRB Determination by providing the DRB with the
written submissions of the Parties, exchanged pursuant to R-2(a) and R-2(b),
copied concurrently to the other Parties.

(b)
Determination of Individual Claims. Within ten (10) Days after a Claim is
referred to the DRB for a DRB Determination, the Proponent and the Opponent
shall exchange and submit to the DRB their respective positions and any
supporting documentation with respect to: (i) the number of Individual Claims
comprising the Claim; and (ii) the scope of Individual Claims. Within [***]
after the Parties have submitted their positions and supporting documentation as
set forth in this R-3(b), and if the Parties have not reached an agreement as to
the scope of Individual Claims, the DRB shall issue a DRB Determination as to
the scope of Individual Claims.

(c)
Final Positions. Within ten (10) Days after the scope of Individual Claims has
been determined pursuant to R-3(b), the Proponent and the Opponent shall
exchange and submit to the DRB, with respect to each Individual Claim: (i) its
Final Position regarding all incurred costs and delays and all reasonably
forecasted costs and delays, stated in dollars for costs and days for delay, and
(ii) information and documentation described in R-2(b) pertaining to each
Individual Claim. Within [***] after the Parties have submitted their Final
Positions and related information, and unless the Parties have reached an
agreement as to the Amount in Controversy for Individual Claims, the DRB shall
issue a DRB Determination setting forth the Amount in Controversy for each of
the Individual Claims that has been submitted to the DRB.

(d)
The DRB may extend the deadlines set forth in R-3 for good cause shown. If a
Party fails to state its Final Position with respect to an Individual Claim
within the time allowed, then (a) for the Proponent, its Final Position may be
considered by the DRB to be the original amount of such Individual Claim; and
(b) for the Opponent, its Final Position may be considered by the DRB to be
zero. If the Owners have already paid Contractor for an Individual Claim and the
Contractor’s Final Position with respect to that Individual Claim is less than
the amount previously paid by the Owners, the Contractor shall immediately
refund the difference to the Owners with interest at the rate of interest
provided in Section 8.5(b) of the EPC Agreement, as amended by Section 1.6 of
Amendment No. 7 to the EPC Agreement.

R-4. [Reserved]
R-5. [Reserved]
R-6. [Reserved]
R-7. [Reserved]



--------------------------------------------------------------------------------



R-8. Interpretation and Application of DRB Procedures
The DRB shall interpret and apply these DRB Procedures insofar as they relate to
the DRB’s powers and duties. When a difference arises among the DRB Members
concerning the meaning or application of these DRB Procedures, it shall be
decided by a majority vote.
R-9. Jurisdiction
(a)
The DRB shall have the power to rule on its own jurisdiction, including any
objections with respect to the existence, scope, or validity of the agreement
establishing and governing the DRB.

(b)
[Reserved]

(c)
A Party must object to the jurisdiction of the DRB no later than thirty (30)
Days after the non-objecting Party submits a Claim as required by R-3(a). The
DRB may rule on such objections as a preliminary matter or as part of the final
DRB Determination.

R-10. [Reserved]
R-11. Administrative Conference
Any Party may request, or the DRB in its discretion may schedule, an
administrative conference with the DRB and the Parties and/or their
representatives. The purpose of the administrative conference is to organize and
expedite the DRB Proceeding, explore administrative details, and to address
other appropriate concerns of the Parties.
R-12. Fixing of Locale (the city, county, state, territory and, if applicable,
country of the DRB Proceeding)
Normally, the DRB will conduct a DRB Hearing in Atlanta, Georgia. However, the
DRB, in the exercise of its discretion, may select any other location that would
be more convenient and still provide all required facilities and access to
necessary documentation, provided that such other location is acceptable to the
Parties. The DRB, in its sole discretion, shall have the authority to conduct
special DRB Hearings for document production purposes in Atlanta, Georgia (or
otherwise at other locations acceptable to the Parties) if reasonably necessary
and beneficial to the process.
R-13. Date, Time and Place of DRB Hearing
The DRB shall set the date, time, and, subject to R-12, place for each DRB
Hearing and/or conference. The Parties shall respond to requests for DRB Hearing
dates in a timely manner, be cooperative in scheduling the earliest practicable
date, and adhere to the established DRB Hearing schedule.
R-14. [Reserved]
R-15. [Reserved]
R-16. [Reserved]
R-17. [Reserved]
R-18. [Reserved]
R-19. [Reserved]
R-20. [Reserved]
R-21. [Reserved]
R-22. [Reserved]



--------------------------------------------------------------------------------



R-23. Preliminary Management Hearing and Management of the DRB Proceeding
(a)
Within [***] after the Amount in Controversy has been determined under R-3(c), a
preliminary hearing shall be scheduled in accordance with sections P-1 and P-2
of these DRB Rules. The Parties will be invited to attend the preliminary
hearing along with their representatives. The preliminary hearing may be
conducted in person or by telephone.

(b)
At the preliminary hearing, the Parties and the DRB should be prepared to
discuss and establish a procedure for the conduct of the DRB Proceeding that is
appropriate to achieve a fair, efficient, and economical resolution of the
dispute based on the facts, the EPC Agreement and the Law.

(c)
The Parties and the DRB shall address issues and resolve disputes pertaining to
the pre-hearing exchange and production of information in accordance with R-24
and R-25. If the Parties cannot agree on the production of documents and other
information, the DRB, consistent with the DRB Procedures and the EPC Agreement,
may establish the extent of discovery, and the DRB’s determinations on such
issues shall be included within the Scheduling and Procedure Order issued by the
DRB in connection with the preliminary hearing held pursuant to P-1 and P-2.

(d)
Generally, preliminary hearings will be scheduled on consecutive days or in
blocks of consecutive days in order to maximize efficiency and minimize costs.

R-24. Pre-Hearing Exchange and Production of Information
(a)
Authority of DRB. The DRB shall have access to all such information from any
Party as it deems necessary to carry out its function. Each Party that is
requested by any DRB Member to provide non-privileged information and/or
documents relating to the subject matter of any Claim submitted to the DRB shall
promptly provide such information and/or documents to the DRB, with a copy to
all other Parties. The DRB shall manage any necessary exchange of information
among the Parties with a view to achieving an efficient and economical
resolution of the dispute based on the facts, the EPC Agreement and the Law, and
the Parties shall cooperate in the exchange of documents, exhibits and
information. The Party bearing a burden to substantiate a Claim or a defense to
a Claim pursuant to Section 27.1 of the EPC Agreement shall be entitled to
conduct discovery sufficient to carry that burden.

(b)
Documents. The DRB shall, on application of a Party or on the DRB’s own
initiative:

i.
require the Parties to exchange documents in their possession or custody on
which they intend to rely;

ii.
require the Parties to update their exchanges of the documents on which they
intend to rely as such documents become known to them;

iii.
require the Parties, in response to reasonable document requests, to make
available to the other Parties documents, in the responding Party’s possession
or custody, not otherwise readily available to the Party seeking the documents,
reasonably believed by the Party seeking the documents to exist and to be
relevant and material to the outcome of disputed issues; and

iv.
require the Parties, when documents to be exchanged or produced are maintained
in electronic form, to make such documents available in the form most convenient
and economical for the Party in possession of such documents, unless the DRB
determines that there is good cause for requiring the documents to be produced
in a different form. The Parties should attempt to agree in advance upon, and
the DRB may determine, reasonable search parameters to balance the need for
production of electronically stored documents relevant and material to the
outcome of disputed issues against the cost of locating and producing them.

(c)
Depositions. At the discretion of the DRB, upon good cause shown and consistent
with the expedited nature of the DRB Procedures, the DRB may order depositions
to obtain the testimony of a person who may possess information determined by




--------------------------------------------------------------------------------



the DRB to be relevant and material to the outcome of the Claim. Subject to
Section 27A.5 of the EPC Agreement, the DRB may allocate the cost of taking such
a deposition.
(d)
In resolving each Claim, the DRB shall (i) be neutral and act fairly and
impartially as between Owners and Contractor, (ii) facilitate each Party’s
access to relevant documents and information; (iii) give each Party a reasonable
opportunity to prepare its position regarding a Claim, present evidence,
witnesses and arguments to support its position regarding a Claim, and respond
to the other’s position regarding a Claim, (iv) adopt procedures suitable to
such Claim, including but not limited to a reasonable opportunity to conduct
discovery, such as an exchange of documents, depositions, and expert reports,
and (v) follow applicable Law.

(e)
To the extent Contractor’s Claim includes or is based on costs or delays
incurred, experienced or anticipated by a Subcontractor or Vendor, Contractor
shall remain responsible for substantiating that portion of Contractor’s Claim
with documentation sufficient to carry Contractor's burden pursuant to Section
27.1 of the EPC Agreement. Contractor shall request, and use its best efforts to
ensure, that each such Subcontractor or Vendor maintains complete records
concerning such costs and delays including, without limitation: records showing
all causes and amounts of such costs and delays, whether or not such causes
support Contractor’s Claim; records showing the amount and source of the
Subcontractor or Vendor’s costs including contemporaneous documentation
demonstrating that such costs are allocable to circumstances underlying the
Contractor’s Claim; and records showing the amount of the mark-ups, burdens or
loads included in such costs (“Vendor/Subcontractor Records”). On written
request by Owner to Contractor, Contractor shall request, and use its best
efforts to cause, each such Vendor or Subcontractor to produce such
Vendor/Subcontractor Records to the DRB and all Parties and also similarly
produce: any expert report(s) or expert analyses that exist relating to the
delays or costs or their causes; any agreements, meeting minutes, notices,
correspondence, or notices between Contractor and the Vendor or Subcontractor
concerning the causes, amounts, validity or compensability of such costs or
delays; and such other documents or information that the DRB considers
appropriate to aid in resolving the Claim (“Other Information”). If a
Subcontractor or Vendor fails to maintain or produce any Vendor/Subcontractor
Records, or if a Subcontractor, Vendor or Contractor fails to produce any
available Other Information, the DRB may treat each such failure as evidence
introduced by Owners that Contractor’s Claim is not adequately supported.
Contractor may introduce competing evidence that demonstrates the validity of
Contractor’s Claim as to such issue, including, without limitation, any evidence
showing the reasons why Contractor or a Subcontractor or Vendor has not provided
documentation.

(f)
A Party intending to offer an outside expert's analysis at a DRB Hearing shall
disclose such intention in writing to the other Parties and to the DRB not less
than 150 Days prior to the date set for the DRB Hearing, unless a shorter time
is approved by the DRB. Such disclosure shall include: (i) the expert's name,
(ii) a written report of the expert’s opinions and conclusions regarding the
Claim, (iii) the basis for such opinions and conclusions, and (iv) the documents
or information upon which the expert relied in forming its opinion. Upon receipt
of the above disclosure, the other Parties shall have the opportunity to secure
the services of an outside expert to address or respond to those issues that may
be raised by the disclosing Party's outside expert. The disclosure requirements
shall be the same as that specified above, and the disclosure shall be made 120
Days prior to the date set for the DRB Hearing, unless otherwise approved by the
DRB.

R-25. Enforcement Powers of the DRB
The DRB shall have the authority to issue any orders necessary to enforce the
provisions of R-23 and R-24 and to otherwise achieve a fair, efficient and
economical resolution of the dispute based upon the facts, the EPC Agreement and
the Law, including, without limitation:
(a)
conditioning any exchange or production of confidential documents and
information, and the admission of confidential evidence at the DRB Hearing, on
appropriate orders to preserve such confidentiality;




--------------------------------------------------------------------------------



(b)
imposing reasonable search parameters for electronic and other documents if the
Parties are unable to agree;

(c)
subject to Section 27A.5 of the EPC Agreement, allocating costs of producing
documentation, including electronically stored documentation;

(d)
in the case of willful non-compliance with any order or request issued by the
DRB, drawing adverse inferences, excluding evidence and other submissions,
and/or, subject to Section 27A.5 of the EPC Agreement, making special
allocations of costs or an interim DRB Determination of costs arising from such
non-compliance;

(e)
issuing any other enforcement orders which the DRB is empowered to issue under
applicable Law; and.

(f)
determining the existence, scope and composition of Individual Claims, the Final
Positions of the Parties with respect to each Individual Claim, the Amount in
Controversy in each Individual Claim, whether a Claim is a Strike-Eligible
Claim, whether a DRB Determination constitutes a Strike, when a Payment
Suspension Period begins, when a Payment Suspension Period ends, and whether a
DRB Determination is final and binding or interim pursuant to Section 27A.2 of
the EPC Agreement.

R-26. Attendance at DRB Hearings
Except as provided in D1 through D-4, to the extent applicable, the DRB shall
conduct a hearing on all Claims (the “DRB Hearing”), in which event it will
decide on the date for the DRB Hearing and may request that written
documentation and arguments from Owners and Contractor be presented to it prior
to or at the DRB Hearing. The DRB and the DRB Members shall maintain the privacy
of the DRB Hearings unless the Law provides to the contrary. Any person having a
direct interest in the DRB Proceeding is entitled to attend DRB Hearings. The
DRB shall otherwise have the power to require the exclusion of any witness,
other than a Party or other essential person, during the testimony of any other
witness. It shall be discretionary with the DRB to determine the propriety of
the attendance of any person other than a Party and its representative.
R-27. Representation
Any Party may participate without representation (pro se), or by counsel or any
other representative of that Party’s choosing, unless such choice is prohibited
by applicable Law. A Party intending to have representation shall notify the
other Parties and the DRB of the name, telephone number, address and email
address, if available, of the representative at least seven (7) Days prior to
the date set for the DRB Hearing at which that person is first to appear. When
such a representative initiates a DRB Proceeding or responds for a Party, notice
is deemed to have been given.
R-28. Oaths
Before proceeding with the first DRB Hearing, each DRB Member may take an oath
of office and, if required by Law, shall do so. The DRB may require witnesses to
testify under oath administered by any duly qualified person and, if it is
required by Law or requested by any Party, shall do so.
R-29. Stenographic Record
(a)
Any Party desiring a stenographic record shall make arrangements directly with a
stenographer and shall notify the other Parties of these arrangements at least
seven (7) Days in advance of the DRB Hearing. The requesting Party or Parties
shall pay the cost of the record.

(b)
No other means of recording the proceedings will be permitted absent the
agreement of the Parties or per the direction of the DRB.




--------------------------------------------------------------------------------



(c)
If the transcript or any other recording is agreed on by the Parties and
determined by the DRB to be the official record of the proceeding, it must be
provided to the DRB and made available to the other Parties for inspection and
correction, at a date, time, and place determined by the DRB.

(d)
The DRB may resolve any disputes with regard to the content of or apportionment
of the costs of the stenographic record or other recording.

R-30. Interpreters
Any Party wishing an interpreter shall make all arrangements directly with the
interpreter and shall assume the costs of the service.
R-31. Postponements of DRB Hearings
The DRB for good cause shown may postpone any DRB Hearing upon agreement of the
Parties, upon request of a Party, or upon the DRB’s own initiative.
R-32. DRB Hearing in the Absence of a Party or Representative
Unless the Law provides to the contrary, the DRB Hearing may proceed in the
absence of any Party or representative who, after due notice, fails to be
present or fails to obtain a postponement. A DRB Determination shall not be made
solely on a Party’s absence. The DRB shall require the Party who is present to
submit such evidence as the DRB may require for the making of a DRB
Determination in whatever form the DRB deems appropriate, including conducting
the DRB Hearings through document submissions only, videoconference, or
telephonically.
R-33. Conduct of DRB Hearings
(a)
Each Party to a DRB Proceeding shall have the right to present evidence and to
conduct cross-examination as reasonably necessary to achieve full and true
disclosure of the facts. Unless agreed to by the Parties or otherwise ordered by
the DRB, all direct testimony and rebuttal testimony of fact and expert
witnesses, including all supporting documents and exhibits, shall be submitted
in writing to all Parties and the DRB in advance of the DRB Hearing. For
witnesses providing direct testimony, such written testimony and supporting
documents shall be submitted at least ninety (90) Days prior to the date set for
the DRB Hearing. For rebuttal witnesses, such written testimony and supporting
documents shall be submitted at least forty-five (45) Days prior to the date set
for the DRB Hearing. All other exhibits shall be exchanged at least ten (10)
Days prior to the date set for the DRB Hearing. Any witness who presents
testimony in written form shall appear in person at the DRB Hearing and be
subject to live cross-examination by the Parties and DRB Members. Each Party may
submit to the DRB, prior to the DRB Hearing, proposed questions for the DRB to
consider asking the opposing Party or any witness at the DRB Hearing, as the DRB
in the exercise of its discretion may so elect. Proposed questions need not be
provided to the other Parties, and proposed questions not utilized by the DRB
are to be kept in confidence by the DRB. The DRB has the discretion to vary this
procedure, provided that the Parties are treated with equality and that each
Party has the right to be heard and is given a fair opportunity to present its
position on the dispute.

(b)
The DRB, exercising its discretion, shall conduct the proceedings with a view
toward expediting the resolution of the dispute and may direct the order of
proof, bifurcate proceedings, and direct the Parties to focus their
presentations on issues the decision of which could dispose of all or part of
the dispute.

(c)
When deemed appropriate, the DRB may also allow for the presentation of evidence
by alternative means including video conferencing, internet communication,
telephonic conferences and means other than an in-person presentation. Such
alternative means must still afford a full opportunity for all Parties to
present any evidence that the DRB deems material and relevant to the resolution
of the dispute and when involving witnesses, provide an opportunity for
cross-examination.

(d)
The Parties may agree to waive oral hearings in any dispute.




--------------------------------------------------------------------------------



(e)
The Owners and the Contractor shall each prepare a pre­hearing submittal and
transmit it to the DRB and the other Parties, at least thirty (30) Days before
the date of the DRB Hearing. The pre-hearing submittal, comprising a position
paper with such backup data as is referenced in the position paper, shall be
tabbed, indexed, and the pages consecutively numbered. When the scope of the DRB
Hearing includes time extension requests by the Contractor or contentions of
delay by the Contractor or Owners, the position papers shall include a time
impact analysis utilizing the appropriate update of the Project Schedule, and
considering potential concurrent causes of delay. When the scope of the DRB
Hearing includes issues of quantum, the claiming Party shall provide full actual
cost details, calculated in accordance with any requirements of the EPC
Agreement.

(f)
Failure to Provide a Pre-Hearing Submittal. In the event that any Party fails to
deliver written testimony or a pre-hearing submittal by the date established by
the DRB, the DRB shall, at its discretion, determine whether the DRB Hearing
shall proceed as originally scheduled, or whether additional time shall be
provided and a new date established. On the final date and time established for
the DRB Hearing, the DRB shall proceed with the DRB Hearing utilizing the
information that has been submitted.

(g)
In difficult or complex Claims, additional DRB Hearings may be necessary to
facilitate full consideration and understanding of the Claim, as determined by
the DRB.

R-34. Dispositive Motions
(a)
Dispositive Motions Made Prior to Submission of a Claim. If a Party desires to
challenge the validity and/or completeness of an invoice submitted under Section
8.5 of the EPC Agreement, that Party shall give notice of its challenge to the
other Parties and the DRB within ten (10) Days after receipt of the invoice.
Upon receipt of such a challenge, the DRB shall examine the invoice, the EPC
Agreement, the documentation submitted in support of the invoice and the
surrounding facts and shall issue a preliminary ruling concerning the validity
and/or completeness of the invoice. The DRB shall make all reasonable efforts to
issue such a preliminary ruling within [***] of receipt of a challenge. If all
the DRB Members are not available to participate in deliberations within the
foregoing time period, the DRB Chair is authorized to issue such a preliminary
ruling without participation of one or more of the other DRB Members. The
Parties shall obey and conduct themselves in accordance with a preliminary
ruling issued by the DRB or DRB Chair, as applicable, concerning the validity
and/or completeness of an invoice; provided, however, that if a dispute
concerning the subject invoice is subsequently submitted to the DRB in
connection with a Claim, the DRB shall have authority to reconsider, modify or
reverse the preliminary ruling and any findings related thereto in the course of
a DRB Proceeding concerning that invoice or related Claim.

(b)
Dispositive Motions Made Subsequent to Submission of a Claim. Upon prior written
application, the DRB may permit motions that dispose of all or part of a Claim,
or narrow the issues in a dispute. An application to submit such a motion shall
not be granted unless it appears that there is a substantial probability that
the applicant can prevail on its motion. A dispositive motion must: (a) be
submitted to the DRB and all Parties in writing in accordance with the
Scheduling and Procedure Order issued by the DRB in connection with the
Preliminary Hearing held pursuant to P-1 and P-2., (b) state with particularity
the grounds and the relief sought, and (3) be accompanied by any affidavits or
other evidence relied on, and, as appropriate, a proposed form of order. Within
thirty (30) Days after submission of a written motion, or other period as
determined by the DRB, a Party may file an answer in opposition to the motion,
accompanied by affidavits or other evidence. The DRB may, at its discretion,
permit the submission of additional information or conduct a hearing on the
motion.

R-35. Evidence
(a)
The Parties may offer such evidence as is relevant and material to the Claim and
shall produce such evidence as the DRB may deem necessary to an understanding
and determination of the Claim. Conformity to legal rules of evidence shall not
be necessary.

(b)
The DRB shall determine the admissibility, relevance, and materiality of the
evidence offered. The DRB may request offers of proof and may reject evidence
deemed by the DRB to be cumulative, unreliable, unnecessary, or of slight value
compared to




--------------------------------------------------------------------------------



the time and expense involved. All evidence shall be taken in the presence of
all of the DRB Members and all of the Parties, except where:
1)any of the Parties is absent, in default, or has waived the right to be
present, or
2)the Parties and the DRB agree otherwise.
(c)
The DRB shall take into account applicable principles of legal privilege, such
as those involving the confidentiality of communications between a lawyer and
client.

(d)
A DRB Member or other person authorized by Law to subpoena witnesses or
documents may do so upon the request of any Party or independently. Parties who
request that a DRB Member sign a subpoena shall provide a copy of the request
and proposed subpoena to the other Parties to the DRB Proceeding simultaneously
upon making the request to the DRB.

R-36. Evidence by Affidavit and Post-Hearing Filing of Documents or Other
Evidence
(a)
[Reserved]

(b)
[Reserved]

(c)
If a witness whose testimony is represented by a Party to be essential is unable
or unwilling to testify at the DRB Hearing, either in person or through
electronic or other means, any Party may request that the DRB order the witness
to appear in person for examination before the DRB at a time and location where
the witness is willing and able to appear voluntarily or can legally be
compelled to do so. Any such order may be conditioned upon payment by the
requesting Party of all reasonable costs associated with such examination.

(d)
If the Parties agree or the DRB directs that documents or other evidence be
submitted to the DRB after the DRB hearing, the documents or other evidence,
unless otherwise agreed by the Parties and the DRB, shall be filed with the DRB.
All Parties shall be afforded an opportunity to examine and respond to such
documents or other evidence.

(e)
Proposed Findings and Conclusions. The Parties shall, unless agreed otherwise,
submit proposed findings of fact and conclusions of Law, briefs and a proposed
form of order or decision within fifteen (15) Days after a DRB Hearing is
concluded. The Parties may respond within fifteen (15) Days after filing of
proposed findings and conclusions of Law and briefs by the other Parties.

R-37. Inspection or Investigation
If the DRB finds it necessary to make a site inspection or other investigation
in connection with the DRB Proceeding, the DRB shall, subject to the agreement
of the Parties, set the date and time for such inspection or investigation and
so notify the Parties. Any Party who so desires may be present at such an
inspection or investigation. Absent agreement of the Parties, the DRB shall not
undertake a site inspection unless all Parties are present.
R-38. Interim Measures
(a)
The DRB may take whatever interim measures it deems necessary, including
ordering injunctive relief and measures for the protection or conservation of
property and disposition of perishable goods.

(b)
Such interim measures may be taken in the form of an interim DRB Determination,
and the DRB may require security for the costs of such measures. If it has been
determined that an interim DRB Determination is needed, the DRB shall establish
a reasonable due date for issuing the interim DRB Determination.

(c)
A request for interim measures addressed by a Party to a judicial authority
shall not be deemed incompatible with the agreement to be bound to the DRB
Proceeding or a waiver of the right to participate in the DRB Proceeding.




--------------------------------------------------------------------------------



(d)
Subject to Section 27A.5 of the EPC Agreement, the DRB shall have the discretion
to apportion costs associated with the application for any interim relief in the
interim DRB Determination or in the final DRB Determination.

R-39. [Reserved]
R-40. Closing of DRB Hearing
(a)
The DRB shall specifically inquire of all Parties whether they have any further
proofs to offer or witnesses to be heard. Upon receiving negative replies or if
satisfied that the record is complete, the DRB shall declare the DRB Hearing
closed.

(b)
If documents or responses are to be filed as provided in R-36 or if briefs are
to be filed, the DRB Hearing shall be declared closed as of the final due date
set by the DRB for the receipt of documents, responses, or briefs. If no
documents, responses, or briefs are to be filed, the DRB shall declare the DRB
Hearings closed as of the date of the last DRB Hearing (including telephonic
hearings). If the dispute was heard without any oral hearings, the DRB shall
close the DRB Hearing upon the due date established for receipt of the final
submission.

(c)
The time limit in which the DRB is required to make the DRB Determination shall
commence, in the absence of other agreements by the Parties, upon the closing of
the DRB Hearing. The DRB may extend the time limit for the rendering of the DRB
Determination only in unusual and extreme circumstances.

R-41. Reopening of DRB Hearing
The DRB Hearing may be reopened on the DRB’s initiative, or by direction of the
DRB upon application of a Party, at any time before the DRB Determination is
made. If reopening the DRB Hearing would prevent the making of the DRB
Determination within the specific time agreed to by the Parties in the EPC
Agreement and herein, the matter may not be reopened unless the Parties agree to
an extension of time. When no specific date is fixed by agreement of the
Parties, the DRB shall have [***] from the closing of the reopened DRB Hearing
within which to make a DRB Determination or [***] if the dispute is governed by
the Fast Track Procedures.
R-42. Waiver of DRB Procedures
Any Party who proceeds with the DRB Proceeding after knowledge that any
provision or requirement of these DRB Procedures has not been complied with and
who fails to state an objection in writing shall be deemed to have waived the
right to object.
R-43. Extensions of Time
(a)
The Parties may modify any period of time by mutual agreement, provided that any
such modification that adversely affects the efficient resolution of the dispute
is subject to review and approval by the DRB. The DRB may for good cause extend
any period of time established by these DRB Rules, except as set forth in
R-40(c).

(b)
The DRB shall notify the Parties of any extension.

R-44. Serving of Notice
(a)
Any papers, notices, or process necessary or proper for the initiation or
continuation of a DRB Proceeding under these DRB Procedures; for any court
action in connection therewith; or for the entry of judgment on any final and
binding DRB Determination pursuant to Section 27A.2(b) of the EPC Agreement may
be served on a Party by mail addressed to the Party or its representative at the
last known address or by personal service, in or outside the state where the DRB
Proceeding is to be held, provided that reasonable opportunity to be heard with
regard thereto has been granted to the Party.

(b)
The DRB and the Parties may also use overnight delivery, electronic fax
transmission (fax), or electronic mail (email) to give the notices required by
these DRB Procedures. Where all Parties and the DRB agree, notices may be
transmitted by other methods of communication.




--------------------------------------------------------------------------------



(c)
Unless otherwise instructed by the DRB and except as provided in R-33(a)
regarding proposed questions, any documents submitted by any Party to the DRB
shall simultaneously be provided to the other Party or Parties to the DRB
Proceeding.

R-45. Majority Decision
(a)
Unless required by Law, a majority of the DRB Members must make all decisions;
however, if all Parties and all DRB Members agree, the DRB Chair may make
procedural decisions.

(b)
Absent an objection of a Party or another DRB Member, the DRB Chair is
authorized to resolve or delegate to another DRB Member to resolve any disputes
related to the exchange of information or procedural matters without the need to
consult the full DRB.

R-46. Time of DRB Determination
The DRB Determination shall be made promptly by the DRB and, unless otherwise
agreed by the Parties or specified by Law, no later than [***] from the closing
of the DRB Hearing pursuant to R-36 and R-40, or if oral hearings have been
waived, from the due date set for receipt of the Parties’ final statements and
proofs.
R-47. Form of DRB Determination
(a)
Any DRB Determination shall be in writing and signed by not less than a majority
of the DRB Members. It shall be executed in the form and manner required by Law.

(b)
In all disputes, unless waived by agreement of the Parties, the DRB shall
provide a reasoned DRB Determination and a concise written financial breakdown
of any monetary components of DRB Determinations and, if there are non-monetary
components of the Claims, the DRB shall include a line item disposition of each
non-monetary component of the Claims.

(c)
DRB Determinations shall be based on the whole record and supported by relevant,
reliable, probative, and substantial evidence. The decision will include
findings of fact, conclusions of Law, conclusions, and rulings, with the reasons
or basis for them.

(d)
The DRB shall comply with the EPC Agreement and enforce the EPC Agreement terms
and conditions and appropriate legal precedents. DRB Members shall not supplant
or otherwise interfere with the respective rights, authorities, duties, and
obligations of the Owners and the Contractor as defined in the EPC Agreement. In
making DRB Determinations and providing advisory opinions, the DRB shall
acknowledge the centrality of the EPC Agreement and shall not make a DRB
Determination or provide an advisory opinion that ignores, disregards, or
undermines the intention, requirements, economic allocation of risk, or Work
specified in the EPC Agreement.

R-48. Scope of DRB Determination
(a)
The DRB may grant any remedy or relief that the DRB deems just and equitable and
within the scope of the agreement of the Parties, including, but not limited to,
monetary and/or equitable relief and specific performance of a contract.

(b)
In addition to the final DRB Determination, the DRB may make other decisions,
including interim, interlocutory, or partial rulings, orders, and partial DRB
Determinations. In any interim, interlocutory, or partial DRB Determination,
subject to Section 27A.5 of the EPC Agreement, the DRB may assess and apportion
the fees, expenses, and compensation related to such DRB Determination as the
DRB determines is appropriate.

(c)
Subject to Section 27A.5 of the EPC Agreement, in the final DRB Determination,
the DRB shall assess fees, expenses, and compensation as provided in R-57, and
the DRB may apportion such fees, expenses, and compensation among the Parties in
such amounts as the DRB determines is appropriate.

(d)
Subject to Section 27A.5 of the EPC Agreement, the DRB Determination may
include:




--------------------------------------------------------------------------------



i.
interest at the rate of interest provided in Section 8.5(b) of the EPC
Agreement, as amended by Section 1.6 of Amendment No. 7 to the EPC Agreement and
from such date as the DRB may deem appropriate; and

ii.
an award of attorneys’ fees if all Parties have requested such an award or it is
authorized by Law or the EPC Agreement.

R-49. DRB Determination Upon Settlement
If the Parties settle their dispute during the course of the DRB Proceeding and
if the Parties so request, the DRB may set forth the terms of the settlement in
a “consent DRB Determination.” The consent DRB Determination shall not be
released to the Parties until all due but unpaid DRB Member compensation amounts
have been paid in full.
R-50. Delivery of DRB Determination to Parties
Parties shall accept as notice and delivery of the DRB Determination the sending
of the DRB Determination or a true copy thereof via overnight delivery by a
recognized carrier addressed to the Parties or their representatives at the last
known address, personal or electronic service of the DRB Determination. Delivery
of the DRB Determination shall be deemed to have occurred upon each Parties’
receipt of the DRB Determination.
R-51. Modification of DRB Determination
(a)
Motions for Clarification or Modification of DRB Determination.

Within [***] after the delivery of a DRB Determination, the DRB on its
initiative, or any Party, upon notice to the other Parties, may request that the
DRB clarify the DRB Determination or correct any clerical, typographical,
technical, or computational errors in the DRB Determination. The DRB is not
empowered to redetermine the merits of any Claim already decided, and the DRB
shall not permit a request for clarification to supplant the requisites of
R-51(b) regarding motions for reconsideration.(ii) If the motion for
clarification or modification is made by a Party, the other Parties shall be
given ten (10) Days to respond to the request. The DRB shall dispose of the
request within [***] after receipt by the DRB of the request and any response
thereto.
(b)
Motions for reconsideration. Motions for reconsideration may not be filed except
upon leave of the DRB, upon a showing of compelling circumstances, such as the
existence of a clear and material error in a DRB Determination that renders the
decision invalid. Applications for leave to file a motion for reconsideration
shall be made no later than [***] after delivery of a DRB Determination.

R-52. Release of Documents
The DRB shall, upon the written request of a Party to the DRB Proceeding,
furnish to that Party, at its expense, copies or certified copies of papers in
the DRB’s possession that are not determined by the DRB to be privileged or
confidential.
R-53. Withdrawal of Claims
(a)
Withdrawal of a Claim does not divest the DRB of its jurisdiction over other
Claims or issues related to the withdrawn Claim, unless the Parties agree
otherwise.

(b)
Disputes regarding whether a Claim is withdrawn with or without prejudice may be
decided by the DRB.




--------------------------------------------------------------------------------



R-54. Applications to Court and Exclusion of Liability
(a)
Neither the DRB nor any DRB Member in a DRB Proceeding is a necessary or proper
Party in judicial proceedings relating to the DRB Proceeding.

(b)
Parties to these DRB Procedures shall be deemed to have consented that judgment
with respect to final and binding DRB Determinations pursuant to Section
27A.2(b) of the EPC Agreement may be entered (if not promptly honored and
complied with) in any federal or state court having jurisdiction thereof.

(c)
[Reserved]

(d)
[Reserved]

R-55. [Reserved]
R-56. Expenses
Subject to Section 27A.5 of the EPC Agreement, the expenses of witnesses for
either side shall be paid by the Party producing such witnesses, but all other
expenses of the DRB Proceeding, including required travel and other expenses of
the DRB Members, and any witness and the cost of any proof produced at the
direct request of the DRB, shall be borne equally by the Parties, unless they
agree otherwise or unless the DRB in the DRB Determination assesses such
expenses or any part thereof against any specified Party or Parties.
R-57. DRB Members’ Compensation
(a)
DRB Members shall be compensated in accordance with the DRB Member Agreement.

(b)
Subject to Section 27A.5 of the EPC Agreement, absent an agreement of the
Parties otherwise, the Contractor and Owners shall [***] pay [***] of
compensation of the DRB.

(c)
[Reserved]

(d)
[Reserved]

(e)
[Reserved]

R-58. [Reserved]
R-59. [Reserved]
R-60. Sanctions
(a)
The DRB may, upon a Party’s request, order appropriate sanctions where a Party
fails to comply with its obligations under these DRB Procedures or with an order
of the DRB. In the event that the DRB enters a sanction that limits any Party’s
participation in the DRB Proceeding or results in an adverse determination of an
issue or issues, the DRB shall explain that order in writing and may require the
submission of evidence and legal argument prior to the making of a DRB
Determination. The DRB may not enter a default DRB Determination as a sanction.

(b)
The DRB must provide a Party that is subject to a sanction request with the
opportunity to respond prior to making any determination regarding the
sanction’s application.




--------------------------------------------------------------------------------



R-61. Advisory Opinions
(a)
An advisory opinion serves as a method for potentially avoiding a DRB Hearing.
It is not intended to replace the dispute resolution process specified herein,
but may be implemented as part of the good-faith negotiation conducted between
the Parties.

(b)
When mutually agreed by the Owners and the Contractor, the DRB shall provide a
written advisory opinion on any issue. The Parties can seek advisory opinions at
any time, either before or after submission of a Claim to the DRB.

(c)
A written submittal from each Party respecting the issue submitted for an
advisory opinion shall normally be required, subject to modification by the DRB.
Parties shall submit and exchange their submittals by e-mail a minimum of
twenty-one (21) Days prior to the date on which the Parties desire to obtain the
advisory opinion. Submittals shall define the issue(s) to be considered and set
out the submitting Party's position and supporting rationale and shall include
all information necessary to substantiate a Claim, including but not limited to
the documents and information set forth in R-2(a) and R-2(b).

(d)
At the close of the presentations, the DRB Members will caucus privately prior
to presenting the DRB’s written advisory opinion as expeditiously as is
practicable.

(e)
The DRB Proceeding shall continue as set forth in the DRB Procedures while
Parties are seeking advisory opinions, while the DRB is considering its issuance
of advisory opinions, and upon issuance of an advisory opinion.

(f)
Advisory opinions shall not be admissible in any judicial or dispute resolution
proceedings.

Preliminary Hearing Procedures
P-1. General
(a)
In all but the simplest disputes, holding a preliminary hearing as early in the
process as possible will help the Parties and the DRB organize the proceeding in
a manner that will maximize efficiency and economy, and will provide each Party
a fair opportunity to present its position regarding the dispute.

(b)
Care must be taken to avoid importing procedures from court systems, as such
procedures may not be appropriate to the conduct of DRB Proceedings as an
alternative form of dispute resolution that is designed to be simpler, less
expensive and more expeditious.

P-2. Checklist
(a)
The following checklist suggests subjects that the Parties and the DRB should
address at the preliminary hearing, in addition to any others that the Parties
or the DRB believe to be appropriate to the particular dispute. The items to be
addressed in a particular dispute will depend on the size, subject matter, and
complexity of the dispute, and are subject to the discretion of the DRB:

(i)
the possibility of other non-adjudicative methods of dispute resolution,
including mediation;

(ii)    whether all necessary or appropriate Parties are included in the DRB
Proceeding;
(iii)
whether a Party will seek a more detailed statement of Claims, arguments or
defenses;

(iv)
whether there are any anticipated amendments to the Parties’ Claims, arguments
or defenses;

(v)    whether the Parties agree to resolve the Claim under any DRB Rules other
than Regular Track;
(vi)
whether there are any threshold or dispositive issues that can efficiently be
decided without considering the entire dispute, including without limitation:

(a)
any preconditions that must be satisfied before proceeding with the DRB
Proceeding;

(b)
whether any Claim or argument falls outside the DRB’s jurisdiction;




--------------------------------------------------------------------------------



(c)
consolidation of the Claims with another Claim; or

(d)
bifurcation of the proceeding.

(vii)
whether the Parties will exchange documents, including electronically stored
documents, on which they intend to rely in the DRB Proceeding, and/or make
written requests for production of documents within defined parameters;

(viii)
whether to establish any additional procedures to obtain information that is
relevant and material to the outcome of disputed issues;

(ix)
how costs of any searches for requested information or documents that would
result in substantial costs should be borne;

(x)
whether any measures are required to protect confidential information;

(xi)
whether the Parties intend to present evidence from expert witnesses and, if so,
whether to establish a schedule for the Parties to identify their experts and
exchange expert reports;

(xii)
whether, according to a schedule set by the DRB, the Parties will:

(a)
identify all witnesses, the subject matter of their anticipated testimonies,
exchange written witness statements, and determine whether written witness
statements will replace direct testimony at the DRB Hearing,

(b)
exchange and pre-mark documents that each Party intends to submit, and

(c)
exchange pre-hearing submissions, including exhibits;

(xiii)    the date, time and place of the DRB Hearing;
(xiv)    whether, at the DRB Hearing:
(a)
testimony may be presented in person, in writing, by videoconference, via the
internet, telephonically, or by other reasonable means,

(b)
there will be a stenographic transcript or other record of the proceeding and,
if so, who will make arrangements to provide it;

(xv)    whether any procedure needs to be established for the issuance of
subpoenas;
(xvi)
the identification of any ongoing, related litigation or Claims pending with the
DRB;

(xvii)    whether post-hearing submissions will be filed;
(xviii)    the form of the DRB Determination;
(xix)    any other matter the DRB considers appropriate or a Party wishes to
raise;
(xx)    whether any Site visits will be advisable and timing of said visits; and
(xxi)    the deadlines for filing dispositive motions.
(b)
The DRB shall issue a written order memorializing decisions made and agreements
reached during or following the preliminary hearing, which shall be referred to
herein as the “Scheduling and Procedure Order” and which may be updated during
the DRB Proceeding as deemed necessary or beneficial by the DRB.




--------------------------------------------------------------------------------





Procedures for the Resolution of Disputes through Document Submission
D-1. Applicability
(a)
In any dispute, regardless of Claim size, the Parties may agree to waive
in-person hearings and resolve the dispute through submission of documents to
the DRB. Such agreement should be confirmed in writing no later than thirty (30)
Days after submission of the Claim to the DRB.

(b)
If one Party makes a request to use the Procedures for the Resolution of
Disputes through Document Submission (D-Procedures) and the opposing Party is
unresponsive, the DRB shall have the power to determine whether to proceed under
the D-Procedures.

(c)
When Parties agree to the D-Procedures, the procedures in Sections D-1 through
D-4 of these DRB Rules shall supplement other portions of these DRB Rules which
are not in conflict with the D-Procedures.

D-2. Preliminary Management Hearing
Within [***] of the Parties’ agreement (or, pursuant to D-1(b), the DRB’s
determination) to use the D-Procedures, the DRB shall convene a preliminary
management hearing, via conference call, videoconference, or internet, to
establish a fair and equitable procedure for the submission of documents, and,
if the DRB deems appropriate, a schedule for one or more telephonic or
electronic conferences.
D-3. Removal From the D-Procedures
(a)
The DRB has the discretion to remove the dispute from the D-Procedures if the
DRB determines that an in-person hearing is necessary.

(b)
If the Parties agree to in-person hearings after a previous agreement to proceed
under the D-Procedures, the DRB shall conduct such hearings. If a Party seeks to
have in-person hearings after agreeing to the D-Procedures, but there is not
agreement among the Parties to proceed with in-person hearings, the DRB shall
resolve the issue after the Parties have been given the opportunity to provide
their respective positions on the issue.

D-4. Time of DRB Determination
(a)
The DRB shall establish the date for either final written submissions or a final
telephonic or electronic conference. Such date shall operate to close the
hearing and the time for the rendering of the DRB Determination shall commence.

(b)
Unless the Parties have agreed to a form of DRB Determination other than that
set forth in R-47 (b), when the Parties have agreed to resolve their dispute by
the D-Procedures, the DRB shall render the DRB Determination within [***] from
the date the DRB Hearing is closed.

(c)
If the Parties agree to a form of DRB Determination other than that described in
R-47 (b), the DRB shall have [***] from the date the DRB Hearing is declared
closed in which to render the DRB Determination.

(d)
The DRB Determination is subject to all other provisions of the Regular Track of
these DRB Rules which pertain to DRB Determinations.

Fast Track Procedures
F-1. Fast Track Applicability
The Fast Track Procedures shall apply, only by agreement of all Parties, to
Claims where the Amount in Controversy is less than [***].



--------------------------------------------------------------------------------



If a Claim is amended to exceed [***], the Claim will be administered under the
Regular Track Procedures unless all Parties agree that the Claim may continue to
be processed under the Fast Track Procedures.
The DRB, in its discretion, may reassign a matter to the Regular Track
Procedures upon the occurrence of any of the following events:
(a)
the Parties agree to any information exchange beyond that permitted by F-8;

(b)
the timing of the dispute exceeds the Time Standards set forth in F-12; or

(c)
hearing time exceeds what is allowable under F-11.

Where no Party’s Claim exceeds [***], exclusive of interest, attorneys’ fees and
DRB Proceeding costs, the Claim shall be resolved by submission of documents,
unless any Party requests an oral hearing, or the DRB determines that an oral
hearing or conference call is necessary. The DRB shall establish a fair and
equitable procedure for the submission of documents, as set forth in the
D-Procedures of these DRB Rules.
F-2. Answers
If an answer is to be filed, it shall be filed within seven (7) Days after
notice of the filing of the Claim is sent by the DRB.
F-3. Limitation on Extensions
(a)
In the absence of extraordinary circumstances, the DRB may grant no more than
one (1) seven-Day extension of the time in which to respond to a Claim as
provided in F-2.

(b)
All other requests for extensions of time are subject to F-12 and R-43 of these
DRB Rules, as applicable.

F-4. Changes of Claim
A Party may increase or decrease the amount of its Claim up to seven (7) Days
prior to the first scheduled hearing, subject to the provisions of F-1. Such
changes must be made in writing and provided to the DRB and the opposing Party.
F-5. [Reserved]
F-6. Serving of Notice for Hearing
In addition to notice being provided according to the means specified in R-44,
Parties shall accept notice of hearings, including preliminary hearings, by
telephone, email, fax, or mail.
F-7. Preliminary Telephone Management Hearing
(a)
A preliminary telephone conference shall be held among the Parties or their
representatives and the DRB.

(b)
During this conference, the DRB shall direct the Parties’ preparations and
presentations so that the Fast Track F-12 Time Standards can be met.
Arrangements made during the preliminary management hearing shall be confirmed
in writing to the Parties.

F-8. Exchange of Information
At least seven (7) Days prior to the hearing or no later than the date
established by the DRB, the Parties shall (a) exchange directly between
themselves copies of all exhibits, affidavits and any other information they
intend to submit at the hearing, and (b) identify all witnesses they intend to
call at the hearing. The DRB is authorized to resolve any disputes concerning
the exchange of information.



--------------------------------------------------------------------------------



F-9. Discovery
There shall be no discovery, except as provided in F-8 or as ordered by the DRB
in exceptional cases.
F-10. Date, Time and Place of Hearing
In disputes in which a hearing is to be held, the DRB shall set the date, time,
and, subject to agreement of the Parties, place of the hearing. The hearing
shall be set so that the time standards in F-12 will be satisfied. The DRB will
notify the Parties in advance of the hearing date.
F-11. The Hearing
The hearing should not exceed [***]. For good cause shown, the DRB may schedule
additional time, which shall not exceed the equivalent of [***]. The DRB shall
schedule any additional time so as to comply with the F-12 Time Standards. At
the discretion of the DRB, this additional time can take the form of an
in-person meeting, a conference call, or some other means of taking testimony,
provided that each Party has the right to be heard and is given a fair
opportunity to present its position regarding the dispute.
F-12. Time Standards
The hearing shall be closed no later than [***] after the date of the
preliminary telephone conference, unless all Parties and the DRB agree otherwise
or the DRB extends this time in extraordinary cases when the demands of justice
require it and such agreement is memorialized by the DRB prior to the expiration
of the initial [***] period. Such report shall include the reason for the
extension of the Time Standards.
F-13. Time of DRB Determination
The DRB Determination shall be rendered not later than [***] from the date of
the closing of the hearing or, if oral hearings have been waived, from the due
date established for the receipt of the Parties’ final statements and proofs.





--------------------------------------------------------------------------------



ATTACHMENT 3
PROTECTIVE ORDER



--------------------------------------------------------------------------------



[orderpage.jpg]



--------------------------------------------------------------------------------



[pagea01.jpg]



--------------------------------------------------------------------------------



[pagea02.jpg]





--------------------------------------------------------------------------------



[pagea03.jpg]



--------------------------------------------------------------------------------



[pagea04.jpg]



--------------------------------------------------------------------------------



[pagea05.jpg]



--------------------------------------------------------------------------------



[pagea06.jpg]



--------------------------------------------------------------------------------



[pagea07.jpg]



--------------------------------------------------------------------------------



[pagea08.jpg]



--------------------------------------------------------------------------------



[pagea09.jpg]



--------------------------------------------------------------------------------



[pagea10.jpg]



--------------------------------------------------------------------------------



[pagea11.jpg]



--------------------------------------------------------------------------------



[pagea12.jpg]



--------------------------------------------------------------------------------



[pagea13.jpg]



--------------------------------------------------------------------------------



[pagea14.jpg]



--------------------------------------------------------------------------------



[pagea15.jpg]



--------------------------------------------------------------------------------



[pagea16.jpg]



--------------------------------------------------------------------------------



[pagea17.jpg]



--------------------------------------------------------------------------------



[pagea18.jpg]



--------------------------------------------------------------------------------



[pagea19.jpg]



--------------------------------------------------------------------------------



[pagea20.jpg]



--------------------------------------------------------------------------------



[pagea21.jpg]

